Exhibit 10.32

 

VITAE PHARMACEUTICALS, INC.
Shares of Common Stock

(par value $0.0001 per share)

 

Controlled Equity OfferingSM

 

Sales Agreement

 

June 30, 2016

 

Cantor Fitzgerald & Co.

499 Park Avenue

New York, NY 10022

 

Ladies and Gentlemen:

 

Vitae Pharmaceuticals, Inc., a Delaware corporation (the “Company”), confirms
its agreement (this “Agreement”) with Cantor Fitzgerald & Co. (the “Agent”), as
follows:

 

1.                                      Issuance and Sale of Shares.  The
Company agrees that, from time to time during the term of this Agreement, on the
terms and subject to the conditions set forth herein, it may issue and sell
through the Agent, up to $40.0 million of shares of common stock (the “Placement
Shares”) of the Company, par value $0.0001 per share (the “Common Stock”);
provided, however, that in no event shall the Company issue or sell through the
Agent such number or dollar amount of Placement Shares that would (a) exceed the
number or dollar amount of shares of Common Stock registered on the effective
Registration Statement (defined below) pursuant to which the offering is being
made, (b) exceed the number of authorized but unissued shares of Common Stock,
(c) exceed the number or dollar amount of shares of Common Stock permitted to be
sold under Form S-3 (including General Instruction I.B.6 thereof, if applicable)
or (d) exceed the number or dollar amount of shares of Common Stock for which
the Company has filed a Prospectus Supplement (defined below) (the lesser of
(a), (b), (c) and (d), the “Maximum Amount”).  Notwithstanding anything to the
contrary contained herein, the parties hereto agree that compliance with the
limitations set forth in this Section 1 on the amount of Placement Shares issued
and sold under this Agreement shall be the sole responsibility of the Company
and that Agent shall have no obligation in connection with such compliance.  The
issuance and sale of Placement Shares through the Agent will be effected
pursuant to the Registration Statement (as defined below) filed by the Company
and declared effective by the Securities and Exchange Commission (the
“Commission”) on November 5, 2015, although nothing in this Agreement shall be
construed as requiring the Company to use the Registration Statement to issue
Common Stock.

 

The Company has filed, in accordance with the provisions of the Securities Act
of 1933, as amended (the “Securities Act”) and the rules and regulations
thereunder (the “Securities Act Regulations”), with the Commission a
registration statement on Form S-3 (File No. 333-207290), including a base
prospectus, relating to certain securities, including the Placement Shares to be
issued from time to time by the Company, and which incorporates by reference
documents that the Company has filed or will file in accordance with the
provisions of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and the rules and

 

--------------------------------------------------------------------------------


 

regulations thereunder.  The Company has prepared a prospectus or a prospectus
supplement to the base prospectus included as part of the registration
statement, which prospectus or prospectus supplement relates to the Placement
Shares to be issued from time to time by the Company (the “Prospectus
Supplement”).  The Company will furnish to the Agent, for use by the Agent,
copies of the prospectus included as part of such registration statement, as
supplemented, by the Prospectus Supplement, relating to the Placement Shares to
be issued from time to time by the Company.  The Company may file one or more
additional registration statements from time to time that will contain a base
prospectus and related prospectus or prospectus supplement, if applicable (which
shall be a Prospectus Supplement), with respect to the Placement Shares.  Except
where the context otherwise requires, such registration statement(s), including
all documents filed as part thereof or incorporated by reference therein, and
including any information contained in a Prospectus (as defined below)
subsequently filed with the Commission pursuant to Rule 424(b) under the
Securities Act Regulations or deemed to be a part of such registration statement
pursuant to Rule 430B of the Securities Act Regulations, is herein called the
“Registration Statement.”  The base prospectus or base prospectuses, including
all documents incorporated therein by reference, included in the Registration
Statement, as it may be supplemented, if necessary, by the Prospectus
Supplement, in the form in which such prospectus or prospectuses and/or
Prospectus Supplement have most recently been filed by the Company with the
Commission pursuant to Rule 424(b) under the Securities Act Regulations,
together with the then issued Issuer Free Writing Prospectus(es), is herein
called the “Prospectus.”

 

Any reference herein to the Registration Statement, any Prospectus Supplement,
Prospectus or any Issuer Free Writing Prospectus (defined below) shall be deemed
to refer to and include the documents, if any, incorporated by reference therein
(the “Incorporated Documents”), including, unless the context otherwise
requires, the documents, if any, filed as exhibits to such Incorporated
Documents. Any reference herein to the terms “amend,” “amendment” or
“supplement” with respect to the Registration Statement, any Prospectus
Supplement, the Prospectus or any Issuer Free Writing Prospectus shall be deemed
to refer to and include the filing of any document under the Exchange Act on or
after the most-recent effective date of the Registration Statement, or the date
of the Prospectus Supplement, Prospectus or such Issuer Free Writing Prospectus,
as the case may be, and incorporated therein by reference.  For purposes of this
Agreement, all references to the Registration Statement, the Prospectus or to
any amendment or supplement thereto shall be deemed to include the most recent
copy filed with the Commission pursuant to its Electronic Data Gathering
Analysis and Retrieval System, or if applicable, the Interactive Data Electronic
Application system when used by the Commission (collectively, “EDGAR”).

 

2.                                      Placements.  Each time that the Company
wishes to issue and sell Placement Shares hereunder (each, a “Placement”), it
will notify the Agent by email notice (or other method mutually agreed in
writing to by the parties) of the number of Placement Shares to be issued, the
time period during which sales are requested to be made, any limitation on the
number of Placement Shares that may be sold in any one day and any minimum price
below which sales may not be made (a “Placement Notice”), the form of which is
attached hereto as Schedule 1.  The Placement Notice shall originate from any of
the individuals from the Company set forth on Schedule 3 (with a copy to each of
the other individuals from the Company listed on such schedule), and shall be
addressed to each of the individuals from the Agent set forth on

 

2

--------------------------------------------------------------------------------


 

Schedule 3, as such Schedule 3 may be amended from time to time.  The Placement
Notice shall be effective unless and until (i) the Agent declines to accept the
terms contained therein for any reason, in its sole discretion, within two
(2) Business Days (as defined below) of receipt of such Placement Notice,
(ii) the entire amount of the Placement Shares thereunder have been sold,
(iii) the Company suspends or terminates the Placement Notice or (iv) this
Agreement has been terminated under the provisions of Section 13.  The amount of
any discount, commission or other compensation to be paid by the Company to
Agent in connection with the sale of the Placement Shares shall be calculated in
accordance with the terms set forth in Schedule 2.  It is expressly acknowledged
and agreed that neither the Company nor the Agent will have any obligation
whatsoever with respect to a Placement or any Placement Shares unless and until
the Company delivers a Placement Notice to the Agent and the Agent does not
decline such Placement Notice pursuant to the terms set forth above, and then
only upon the terms specified therein and herein.  In the event of a conflict
between the terms of this Agreement and the terms of a Placement Notice, the
terms of the Placement Notice will control.

 

3.                                      Sale of Placement Shares by Agent. 
Subject to the provisions of Section 5(a), the Agent, for the period specified
in the Placement Notice, will use its commercially reasonable efforts consistent
with its normal trading and sales practices and applicable state and federal
laws, rules and regulations and the rules of The NASDAQ Global Market (the
“Exchange”), to sell the Placement Shares up to the amount specified, and
otherwise in accordance with the terms of such Placement Notice.  The Agent will
provide written confirmation to the Company no later than the opening of the
Trading Day (as defined below) immediately following the Trading Day on which it
has made sales of Placement Shares hereunder setting forth the number of
Placement Shares sold on such day, the compensation payable by the Company to
the Agent pursuant to Section 2 with respect to such sales, and the Net Proceeds
(as defined below) payable to the Company, with an itemization of the deductions
made by the Agent (as set forth in Section 5(b)) from the gross proceeds that it
receives from such sales.  Subject to the terms of the Placement Notice, the
Agent may sell Placement Shares by any method permitted by law deemed to be an
“at the market offering” as defined in Rule 415(a)(4) of the Securities Act
Regulations, including sales made directly on or through The NASDAQ Global
Market or any other existing trading market for the Common Stock, in negotiated
transactions at market prices prevailing at the time of sale or at prices
related to such prevailing market prices and/or any other method permitted by
law.  “Trading Day” means any day on which Common Stock is traded on the
Exchange.

 

4.                                      Suspension of Sales.  The Company or the
Agent may, upon notice to the other party in writing (including by email
correspondence to each of the individuals of the other party set forth on
Schedule 3, if receipt of such correspondence is actually acknowledged by any of
the individuals to whom the notice is sent, other than via auto-reply) or by
telephone (confirmed immediately by verifiable facsimile transmission or email
correspondence to each of the individuals of the other party set forth on
Schedule 3), suspend any sale of Placement Shares (a “Suspension”); provided,
however, that such Suspension shall not affect or impair any party’s obligations
with respect to any Placement Shares sold hereunder prior to the receipt of such
notice.  While a Suspension is in effect any obligation under Sections 7(l),
7(m), and 7(n) with respect to the delivery of certificates, opinions, or
comfort letters to the Agent, shall be waived. Each of the parties agrees that
no such notice under this Section 4 shall be effective against any other party
unless it is made to one of the individuals named on Schedule 3 hereto, as such
Schedule may be amended from time to time.

 

3

--------------------------------------------------------------------------------


 

5.                                      Sale and Delivery to the Agent;
Settlement.

 

(a)                                 Sale of Placement Shares.  On the basis of
the representations and warranties herein contained and subject to the terms and
conditions herein set forth, upon the Agent’s acceptance of the terms of a
Placement Notice, and unless the sale of the Placement Shares described therein
has been declined, suspended, or otherwise terminated in accordance with the
terms of this Agreement, the Agent, for the period specified in the Placement
Notice, will use its commercially reasonable efforts consistent with its normal
trading and sales practices and applicable law, regulations and rules to sell
such Placement Shares up to the amount specified, and otherwise in accordance
with the terms of such Placement Notice.  The Company acknowledges and agrees
that (i) there can be no assurance that the Agent will be successful in selling
Placement Shares, (ii) the Agent will incur no liability or obligation to the
Company or any other person or entity if it does not sell Placement Shares for
any reason other than a failure by the Agent to use its commercially reasonable
efforts consistent with its normal trading and sales practices and applicable
law, regulations and rules to sell such Placement Shares as required under this
Agreement and (iii) the Agent shall be under no obligation to purchase Placement
Shares on a principal basis pursuant to this Agreement, except as otherwise
agreed by the Agent and the Company.

 

(b)                                 Settlement of Placement Shares.  Unless
otherwise specified in the applicable Placement Notice, settlement for sales of
Placement Shares will occur on the third (3rd) Trading Day (or such earlier day
as is industry practice for regular-way trading) following the date on which
such sales are made (each, a “Settlement Date”).  The Agent shall notify the
Company of each sale of Placement Shares no later than the opening of the
Trading Day immediately following the Trading Day on which it has made sales of
Placement Shares hereunder.  The amount of proceeds to be delivered to the
Company on a Settlement Date against receipt of the Placement Shares sold (the
“Net Proceeds”) will be equal to the aggregate sales price received by the
Agent, after deduction for (i) the Agent’s commission, discount or other
compensation for such sales payable by the Company pursuant to Section 2 hereof,
and (ii) any transaction fees imposed by any governmental or self-regulatory
organization in respect of such sales.

 

(c)                                  Delivery of Placement Shares.  On or before
each Settlement Date, the Company will, or will cause its transfer agent to,
electronically transfer the Placement Shares being sold by crediting the Agent’s
or its designee’s account (provided the Agent shall have given the Company
written notice of such designee at least one Trading Day prior to the Settlement
Date) at The Depository Trust Company through its Deposit and Withdrawal at
Custodian System or by such other means of delivery as may be mutually agreed
upon by the parties hereto which in all cases shall be freely tradable,
transferable, registered shares in good deliverable form.  On each Settlement
Date, the Agent will deliver the related Net Proceeds in same day funds to an
account designated by the Company on, or prior to, the Settlement Date.  The
Company agrees that if the Company, or its transfer agent (if applicable),
defaults in its obligation to deliver Placement Shares on a Settlement Date
through no fault of the Agent, the Company agrees that in addition to and in no
way limiting the rights and obligations set forth in Section 11(a) hereto, it
will (i) hold the Agent harmless against any loss, claim, damage, or reasonable,
documented expense (including reasonable documented legal fees and expenses), as
incurred, arising out of or in connection with such default by the Company or
its transfer agent

 

4

--------------------------------------------------------------------------------


 

(if applicable) and (ii) pay to the Agent any commission, discount, or other
compensation to which it would otherwise have been entitled absent such default.

 

(d)                                 Denominations; Registration.  Certificates
for the Placement Shares, if any, shall be in such denominations and registered
in such names as the Agent may request in writing at least one full Business Day
(as defined below) before the Settlement Date.  The certificates for the
Placement Shares, if any, will be made available by the Company for examination
and packaging by the Agent in The City of New York not later than noon (New York
time) on the Business Day prior to the Settlement Date.

 

(e)                                  Limitations on Offering Size.  Under no
circumstances shall the Company cause or request the offer or sale of any
Placement Shares if, after giving effect to the sale of such Placement Shares,
the aggregate gross sales proceeds of Placement Shares sold pursuant to this
Agreement would exceed the lesser of (A) together with all sales of Placement
Shares under this Agreement, the Maximum Amount, (B) the amount available for
offer and sale under the currently effective Registration Statement and (C) the
amount authorized from time to time to be issued and sold under this Agreement
by the Company’s board of directors, a duly authorized committee thereof or a
duly authorized executive committee, and notified to the Agent in writing. 
Under no circumstances shall the Company cause or request the offer or sale of
any Placement Shares pursuant to this Agreement at a price lower than the
minimum price authorized from time to time by the Company’s board of directors,
a duly authorized committee thereof or a duly authorized executive committee,
and notified to the Agent in writing.  Further, under no circumstances shall the
Company cause or permit the aggregate offering amount of Placement Shares sold
pursuant to this Agreement to exceed the Maximum Amount.

 

6.                                      Representations and Warranties of the
Company.  The Company represents and warrants to, and agrees with Agent that as
of the date of this Agreement and as of each Applicable Time (as defined below):

 

(a)                                 Registration Statement and Prospectus.  The
Company and the transactions contemplated by this Agreement meet the
requirements for and comply with the applicable conditions set forth in Form S-3
(including General Instruction I.A and I.B) under the Securities Act.  The
Registration Statement has been filed with the Commission and has been declared
effective by the Commission under the Securities Act.  The Prospectus Supplement
will name the Agent as the agent in the section entitled “Plan of Distribution.”
The Company has not received, and has no notice of, any order of the Commission
preventing or suspending the use of the Registration Statement, or threatening
or instituting proceedings for that purpose.  The Registration Statement and the
offer and sale of Placement Shares as contemplated hereby meet the requirements
of Rule 415 under the Securities Act and comply in all material respects with
said Rule.  Any statutes, regulations, contracts or other documents that are
required to be described in the Registration Statement or the Prospectus or to
be filed as exhibits to the Registration Statement have been so described or
filed.  Copies of the Registration Statement, the Prospectus, and any such
amendments or supplements and all documents incorporated by reference therein
that were filed with the Commission on or prior to the date of this Agreement
have been delivered, or are available through EDGAR, to Agent and its counsel. 
The Company has not distributed and, prior to the later to occur of each
Settlement Date and completion of the distribution of the Placement Shares, will
not distribute any offering material in connection with the offering or sale of
the Placement Shares other than the Registration Statement and the

 

5

--------------------------------------------------------------------------------


 

Prospectus and any Issuer Free Writing Prospectus (as defined below) to which
the Agent has consented, such consent not to be unreasonably, withheld
conditioned or delayed.  The Common Stock is registered pursuant to
Section 12(b) of the Exchange Act and is currently listed on the Exchange under
the trading symbol “VTAE.”  The Company has taken no action designed to, or
likely to have the effect of, terminating the registration of the Common Stock
under the Exchange Act, delisting the Common Stock from the Exchange, nor has
the Company received any notification that the Commission or the Exchange is
contemplating terminating such registration or listing.  To the Company’s
knowledge, it is in compliance with all applicable listing requirements of the
Exchange.

 

(b)                                 No Misstatement or Omission.  The
Registration Statement, when it became or becomes effective, and the Prospectus,
and any amendment or supplement thereto, on the date of such Prospectus or
amendment or supplement, conformed and will conform in all material respects
with the requirements of the Securities Act.  At each Settlement Date, the
Registration Statement and the Prospectus, as of such date, will conform in all
material respects with the requirements of the Securities Act.  The Registration
Statement, when it became or becomes effective, did not, and will not, contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein not
misleading.  The Prospectus and any amendment and supplement thereto, on the
date thereof and at each Applicable Time (defined below), did not or will not
include an untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.  The documents incorporated by reference
in the Prospectus or any Prospectus Supplement did not, and any further
documents filed and incorporated by reference therein will not, when filed with
the Commission, contain an untrue statement of a material fact or omit to state
a material fact required to be stated in such document or necessary to make the
statements in such document, in light of the circumstances under which they were
made, not misleading.  The foregoing shall not apply to statements in, or
omissions from, any such document made in reliance upon, and in conformity with,
information furnished to the Company by Agent specifically for use in the
preparation thereof.

 

(c)                                  Conformity with Securities Act and Exchange
Act.  The Registration Statement, the Prospectus, any Issuer Free Writing
Prospectus or any amendment or supplement thereto, and the documents
incorporated by reference in the Registration Statement, the Prospectus or any
amendment or supplement thereto, when such documents were or are filed with the
Commission under the Securities Act or the Exchange Act or became or become
effective under the Securities Act, as the case may be, conformed or will
conform in all material respects with the requirements of the Securities Act and
the Exchange Act, as applicable.

 

(d)                                 Financial Information.  The financial
statements of the Company included or incorporated by reference in the
Registration Statement, the Prospectus and the Issuer Free Writing Prospectuses,
if any, together with the related notes and schedules, present fairly, in all
material respects, the financial position of the Company and the Subsidiaries
(as defined below) as of the dates indicated and the results of operations, cash
flows and changes in stockholders’ equity of the Company for the periods
specified and have been prepared in compliance with the requirements of the
Securities Act and Exchange Act and in conformity with United States generally
accepted accounting principles (“GAAP”) applied on a consistent basis during the
periods involved (except that any interim statements are in condensed form and
do not contain

 

6

--------------------------------------------------------------------------------


 

all footnotes that would be required under GAAP); the other financial and
statistical data with respect to the Company and the Subsidiaries (as defined
below) contained or incorporated by reference in the Registration Statement, the
Prospectus and the Issuer Free Writing Prospectuses, if any, are accurately and
fairly presented in all material respects and prepared on a basis consistent, in
all material respects, with the financial statements (in the case of financial
data only) and books and records of the Company; there are no financial
statements (historical or pro forma) that are required to be included or
incorporated by reference in the Registration Statement, or the Prospectus that
are not included or incorporated by reference as required; the Company and the
Subsidiaries (as defined below) do not have any material liabilities or
obligations, direct or contingent (including any off-balance sheet obligations),
that are required to be described in the Registration Statement and the
Prospectus that are not described in the Registration Statement (excluding the
exhibits thereto), and the Prospectus, respectively; and all disclosures
contained or incorporated by reference in the Registration Statement, the
Prospectus and the Issuer Free Writing Prospectuses, if any, regarding “non-GAAP
financial measures” (as such term is defined by the rules and regulations of the
Commission) comply in all material respects with Regulation G of the Exchange
Act and Item 10 of Regulation S-K under the Securities Act, to the extent
applicable. The interactive data in eXtensible Business Reporting Language
included or incorporated by reference in the Registration Statement and the
Prospectus fairly presents the information called for in all material respects
and has been prepared in accordance with the Commission’s rules and guidelines
applicable thereto.

 

(e)                                  Conformity with EDGAR Filing.  The
Prospectus delivered to Agent for use in connection with the sale of the
Placement Shares pursuant to this Agreement will be identical to the versions of
the Prospectus created to be transmitted to the Commission for filing via EDGAR,
except to the extent permitted by Regulation S-T.

 

(f)                                   Organization.  The Company and each of its
Subsidiaries are duly organized, validly existing as a corporation and in good
standing under the laws of their respective jurisdictions of organization.  The
Company and each of its Subsidiaries are duly licensed or qualified as a foreign
corporation for transaction of business and in good standing under the laws of
each other jurisdiction in which their respective ownership or lease of property
or the conduct of their respective businesses requires such license or
qualification, and have all corporate power and authority necessary to own or
hold their respective properties and to conduct their respective businesses as
described in the Registration Statement and the Prospectus, except where the
failure to be so qualified or in good standing or have such power or authority
would not, individually or in the aggregate, have a material adverse effect or
would reasonably be expected to have a material adverse effect on or affecting
the assets, business, operations, earnings, properties, condition (financial or
otherwise), prospects, stockholders’ equity or results of operations of the
Company and the Subsidiaries taken as a whole, or prevent or materially
interfere with consummation of the transactions contemplated hereby (a “Material
Adverse Effect”).

 

(g)                                  Subsidiaries.  The subsidiaries set forth
on Schedule 4 (collectively, the “Subsidiaries”), are the Company’s only
significant subsidiaries (as such term is defined in Rule 1-02 of Regulation S-X
promulgated by the Commission).  Except as set forth in the Registration
Statement and in the Prospectus, the Company owns, directly or indirectly, all
of the equity interests of the Subsidiaries free and clear of any lien, charge,
security interest, encumbrance,

 

7

--------------------------------------------------------------------------------


 

right of first refusal or other restriction, and all the equity interests of the
Subsidiaries are validly issued and are fully paid, nonassessable and free of
preemptive and similar rights.  No Subsidiary is currently prohibited, directly
or indirectly, from paying any dividends to the Company, from making any other
distribution on such Subsidiary’s capital stock, from repaying to the Company
any loans or advances to such Subsidiary from the Company or from transferring
any of such Subsidiary’s property or assets to the Company or any other
Subsidiary of the Company.

 

(h)                                 No Violation or Default.  Neither the
Company nor any of its Subsidiaries is (i) in violation of its charter or
by-laws or similar organizational documents; (ii) in default, and no event has
occurred that, with notice or lapse of time or both, would constitute such a
default, in the due performance or observance of any term, covenant or condition
contained in any indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument to which the Company or any of its Subsidiaries is a
party or by which the Company or any of its Subsidiaries is bound or to which
any of the property or assets of the Company or any of its Subsidiaries are
subject; or (iii) in violation of any law or statute or any judgment, order,
rule or regulation of any court or arbitrator or governmental or regulatory
authority, except, in the case of each of clauses (ii) and (iii) above, for any
such violation or default that would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  To the Company’s
knowledge, no other party under any material contract or other agreement to
which it or any of its Subsidiaries is a party is in default in any respect
thereunder where such default would reasonably be expected to have a Material
Adverse Effect.

 

(i)                                     No Material Adverse Change.  Subsequent
to the respective dates as of which information is given in the Registration
Statement, the Prospectus and the Free Writing Prospectuses, if any (including
any document deemed incorporated by reference therein), there has not been
(i) any Material Adverse Effect or the occurrence of any development that the
Company reasonably expects will result in a Material Adverse Effect, (ii) other
than as contemplated by this Agreement, any transaction which is material to the
Company and the Subsidiaries taken as a whole, (iii) any obligation or
liability, direct or contingent (including any off-balance sheet obligations),
incurred by the Company or any Subsidiary, which is material to the Company and
the Subsidiaries taken as a whole, (iv) any material change in the capital stock
(other than as a result of the sale of the Placement Shares) or outstanding
long-term indebtedness of the Company or any of its Subsidiaries or (v) any
dividend or distribution of any kind declared, paid or made on the capital stock
of the Company or any Subsidiary, other than in each case above in the ordinary
course of business or as otherwise disclosed in the Registration Statement or
Prospectus (including any document deemed incorporated by reference therein).

 

(j)                                    Capitalization.  The issued and
outstanding shares of capital stock of the Company have been validly issued, are
fully paid and nonassessable and, other than as disclosed in the Registration
Statement or the Prospectus, are not subject to any preemptive rights, rights of
first refusal or similar rights.  The Company has an authorized, issued and
outstanding capitalization as set forth in the Registration Statement and the
Prospectus as of the dates referred to therein (other than the grant of
additional options under the Company’s existing stock option plans, or changes
in the number of outstanding shares of Common Stock of the Company due to the
issuance of shares upon the exercise or conversion of securities exercisable
for, or convertible into, Common Stock outstanding on the date hereof) and such
authorized capital stock conforms to the description thereof set forth in the
Registration Statement and the

 

8

--------------------------------------------------------------------------------


 

Prospectus.  The description of the securities of the Company in the
Registration Statement and the Prospectus is complete and accurate in all
material respects.  Except as disclosed in or contemplated by the Registration
Statement or the Prospectus, as of the date referred to therein, the Company
does not have outstanding any options to purchase, or any rights or warrants to
subscribe for, or any securities or obligations convertible into, or
exchangeable for, or any contracts or commitments to issue or sell, any shares
of capital stock or other securities.

 

(k)                                 Authorization; Enforceability.  The Company
has full legal right, power and authority to enter into this Agreement and
perform the transactions contemplated hereby.  This Agreement has been duly
authorized, executed and delivered by the Company and is a legal, valid and
binding agreement of the Company enforceable in accordance with its terms,
except to the extent that enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally and by general equitable principles and that the enforceability
of the indemnification and contribution provisions may be limited by federal and
state securities laws and principles of public policy.

 

(l)                                     Authorization of Placement Shares.  The
Placement Shares, when issued and delivered pursuant to the terms approved by
the board of directors of the Company or a duly authorized committee thereof, or
a duly authorized executive committee, against payment therefor as provided
herein, will be duly and validly authorized and issued and fully paid and
nonassessable, free and clear of any pledge, lien, encumbrance, security
interest or other claim (other than any pledge, lien, encumbrance, security
interest or other claim arising from an act or omission of the Agent or a
purchaser), including any statutory or contractual preemptive rights, resale
rights, rights of first refusal or other similar rights, and will be registered
pursuant to Section 12 of the Exchange Act.  The Placement Shares, when issued,
will conform to the description thereof set forth in or incorporated into the
Prospectus.

 

(m)                             No Consents Required.  No consent, approval,
authorization, order, registration or qualification of or with any court or
arbitrator or governmental or regulatory authority is required for the
execution, delivery and performance by the Company of this Agreement, the
issuance and sale by the Company of the Placement Shares, except for such
consents, approvals, authorizations, orders and registrations or qualifications
as may be required under applicable state securities laws or by the by-laws and
rules of the Financial Industry Regulatory Authority (“FINRA”) or the Exchange
in connection with the sale of the Placement Shares by the Agent.

 

(n)                                 No Preferential Rights.  Except as set forth
in the Registration Statement and the Prospectus, (i) no person, as such term is
defined in Rule 1-02 of Regulation S-X promulgated under the Securities Act
(each, a “Person”), has the right, contractual or otherwise, to cause the
Company to issue or sell to such Person any Common Stock or shares of any other
capital stock or other securities of the Company (other than upon exercise of
options or warrants to purchase Ordinary Shares or upon the exercise of options
or settlement of restricted stock awards or stock unit awards that may be
granted from time to time under the Company’s equity incentive plans and which
are disclosed in the Registration Statement and Prospectus), (ii) no Person has
any preemptive rights, resale rights, rights of first refusal, rights of
co-sale, or any other rights (whether pursuant to a “poison pill” provision or
otherwise) to purchase any Common Stock or shares of any other capital stock or
other securities of the Company, (iii)  no Person has the right to act as an
underwriter or as a financial advisor to the Company in

 

9

--------------------------------------------------------------------------------


 

connection with the offer and sale of the Common Stock, and (iv) no Person has
the right, contractual or otherwise, to require the Company to register under
the Securities Act any Common Stock or shares of any other capital stock or
other securities of the Company, or to include any such shares or other
securities in the Registration Statement or the offering contemplated thereby,
whether as a result of the filing or effectiveness of the Registration Statement
or the sale of the Placement Shares as contemplated thereby or otherwise, except
for such rights as have been waived in writing on or prior to the date hereof.

 

(o)                                 Independent Public Accounting Firm.  Ernst &
Young LLP (the “Accountant”), whose report on the financial statements of the
Company is filed with the Commission as part of the Company’s most recent Annual
Report on Form 10-K filed with the Commission and incorporated by reference into
the Registration Statement and the Prospectus, are and, during the periods
covered by their report, were an independent registered public accounting firm
within the meaning of the Securities Act and the Public Company Accounting
Oversight Board (United States).  To the Company’s knowledge, the Accountant is
not in violation of the auditor independence requirements of the Sarbanes-Oxley
Act of 2002 (the “Sarbanes-Oxley Act”) with respect to the Company.

 

(p)                                 Enforceability of Agreements.  All
agreements between the Company and third parties expressly referenced in the
Prospectus, other than such agreements that have expired by their terms or the
termination of which is disclosed in documents filed by the Company on EDGAR,
are legal, valid and binding obligations of the Company enforceable in
accordance with their respective terms, except to the extent that
(i) enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally and by general
equitable principles, (ii) the indemnification provisions of certain agreements
may be limited by federal or state securities laws or public policy
considerations in respect thereof and (iii) any unenforceability, individually
or in the aggregate, would not reasonably be expected to have a Material Adverse
Effect.

 

(q)                                 No Litigation.  Except as set forth in the
Registration Statement or the Prospectus, there are no pending legal,
governmental or regulatory audits, actions, suits, proceedings, nor, to the
Company’s knowledge, any investigations to which the Company or a Subsidiary is
a party or to which any property of the Company or any of its Subsidiaries is
the subject that, individually or in the aggregate, if determined adversely to
the Company, would reasonably be expected to have a Material Adverse Effect or
materially and adversely affect the ability of the Company to perform its
obligations under this Agreement and, to the Company’s knowledge, no such
actions, suits, proceedings, audits or investigations are threatened or
contemplated by any legal, governmental or regulatory authority or threatened by
others that, individually or in the aggregate, would reasonably be expected to
have a Material Adverse Effect or materially and adversely affect the ability of
the Company to perform its obligations under this Agreement; and (i) there are
no current or pending legal, governmental or regulatory audits, actions, suits,
proceedings, nor, to the Company’s knowledge, investigations that are required
under the Securities Act to be described in the Prospectus that are not so
described; and (ii) there are no contracts or other documents that are required
under the Securities Act to be filed as exhibits to the Registration Statement
that are not so filed.

 

(r)                                    Consents and Permits.  Other than as set
forth in the Registration Statement and the Prospectus, the Company possesses
all permits, licenses, approvals, consents

 

10

--------------------------------------------------------------------------------


 

and other authorizations, excluding Authorizations (as defined and covered by
Section 6(ww) below) (collectively, “Permits”) issued by the appropriate
federal, state, local or foreign regulatory agencies or bodies necessary to
conduct its business; the Company is in compliance with the terms and conditions
of all such Permits and all of the Permits are valid and in full force and
effect, except, in each case, where the failure so to comply or where the
invalidity of such Permits or the failure of such Permits to be in full force
and effect, individually or in the aggregate, would not have, or reasonably be
expected to result in, a Material Adverse Effect; and the Company has not
received any written notice or, to the Company’s knowledge, any oral notice of
proceedings relating to the revocation or material modification of any such
Permits.

 

(s)                                   Regulatory Filings.  Except as disclosed
in the Registration Statement and the Prospectus, neither the Company nor any of
its Subsidiaries has failed to file with the applicable regulatory authorities
(including, without limitation, the U.S. Food and Drug Administration (the
“FDA”), or any foreign, federal, state, provincial or local governmental or
regulatory authority performing functions similar to those performed by the FDA)
any required filing, declaration, listing, registration, report or submission,
except for such failures that, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect; except as disclosed in
the Registration Statement and the Prospectus, all such filings, declarations,
listings, registrations, reports or submissions were in compliance with
applicable laws when filed and no deficiencies have been asserted by any
applicable regulatory authority with respect to any such filings, declarations,
listings, registrations, reports or submissions, except for any deficiencies
that, individually or in the aggregate, would not reasonably be expected to have
a Material Adverse Effect.  The Company has operated and currently is, in all
material respects, in compliance with the United States Federal Food, Drug, and
Cosmetic Act, all applicable rules and regulations of the FDA and other federal,
state, local and foreign governmental bodies exercising comparable authority. 
The Company has no knowledge of any studies, tests or trials conducted by or on
behalf of the Company not described in the Prospectus the results of which
reasonably call into question in any material respect the results of the
studies, tests and trials described in the Prospectus.

 

(t)                                    Intellectual Property.  (1) The Company
(A) owns or possesses a valid, enforceable right or license to use all
inventions, copyrights, know-how (including trade secrets and other unpatented
and/or unpatentable proprietary or confidential information, systems or
procedures), trademarks, service marks and trade names, and patent rights
(collectively “Intellectual Property”) necessary to carry on its business as
described in the Registration Statement or the Prospectus (“Company Intellectual
Property”), without any conflict with or infringement of any third party
Intellectual Property rights, (B) has taken commercially reasonable steps
necessary to secure its ownership interests in such Company Intellectual
Property, including taking commercially reasonable steps (i) necessary to secure
assignment of Company Intellectual Property purported to be owned by the Company
from its past and present employees and contractors and (ii) to preserve and
maintain the confidentiality of any confidential or proprietary information
included within the Company Intellectual Property; (2) the Company is not a
party to or bound by any options, licenses or agreements with respect to the
Intellectual Property of any other person or entity that are required to be set
forth in the Registration Statement and the Prospectus but are not included
therein; (3) none of the technology employed by the Company has been obtained or
is being used by the Company in

 

11

--------------------------------------------------------------------------------


 

violation of any contractual obligation binding on the Company or, to the
Company’s knowledge, any of its directors or executive officers or any of its
employees or, to the Company’s knowledge, otherwise in violation of the
contractual rights of any persons; (4) the Company has not received any
correspondence relating to any Company Intellectual Property or notice of
infringement of or conflict with asserted rights of others with respect to any
third party Intellectual Property which would render any Company Intellectual
Property invalid or inadequate to protect the interest of the Company and which
infringement or conflict (if the subject of any unfavorable decision, ruling or
finding) or invalidity or inadequacy, individually or in the aggregate, would
have, or reasonably be expected to result in, a Material Adverse Effect; and
(5) the Company has taken and will use commercially reasonable efforts to
maintain measures to prevent the unauthorized dissemination or publication of
its confidential information and, to the extent contractually required to do so,
the confidential information of third parties in its possession.

 

(u)                                 Clinical Studies.  To the knowledge of the
Company, the research, studies and tests described in the Registration Statement
and the Prospectus and conducted by or on behalf of the Company have been and,
if still pending, are being, to the Company’s knowledge, conducted in all
material respects in accordance with all Health Care Laws and Authorizations;
the descriptions of the results of such research, studies and tests contained in
the Registration Statement and the Prospectus are accurate and complete in all
material respects and fairly present the data derived from such research,
studies and tests; except to the extent disclosed in the Registration Statement
and the Prospectus, the Company is not aware of any research, studies or tests,
the results of which the Company believes reasonably call into question the
research, study or test results described or referred to in the Registration
Statement and the Prospectus when viewed in the context in which such results
are described; and the Company has not received any written notices or
correspondence from any Governmental Authority requiring the termination,
suspension or material adverse modification of any research, study or test
conducted by or on behalf of the Company.

 

(v)                                 Market Capitalization.  At the time the
Registration Statement was  originally declared effective, and at the time the
Company’s most recent Annual Report on Form 10-K was filed with the Commission,
the Company met the then applicable requirements for the use of Form S-3 under
the Securities Act, including but not limited to General Instruction I.B.1 of
Form S-3.  The Company is not a shell company (as defined in Rule 405 under the
Securities Act) and has not been a shell company for at least 12 calendar months
previously and if it has been a shell company at any time previously, has filed
current Form 10 information (as defined in General Instruction I.B.6 of
Form S-3) with the Commission at least 12 calendar months previously reflecting
its status as an entity that is not a shell company.

 

(w)                               No Material Defaults.  Neither the Company nor
any of the Subsidiaries has defaulted on any installment on indebtedness for
borrowed money or on any rental on one or more long-term leases, which defaults,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.  The Company has not filed a report pursuant to
Section 13(a) or 15(d) of the Exchange Act since the filing of its last Annual
Report on Form 10-K, indicating that it (i) has failed to pay any dividend or
sinking fund installment on preferred stock or (ii) has defaulted on any
installment on indebtedness for borrowed money or on any

 

12

--------------------------------------------------------------------------------


 

rental on one or more long-term leases, which defaults, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.

 

(x)                                 Certain Market Activities.  Neither the
Company, nor any of the Subsidiaries, nor, to the Company’s knowledge, any of
their respective directors, officers or controlling persons has taken, directly
or indirectly, any action designed, or that has constituted or would reasonably
be expected to cause or result in, under the Exchange Act or otherwise, the
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Placement Shares.

 

(y)                                 Broker/Dealer Relationships.  Neither the
Company nor any of the Subsidiaries (i) is required to register as a “broker” or
“dealer” in accordance with the provisions of the Exchange Act or (ii) directly
or indirectly through one or more intermediaries, controls or is a “person
associated with a member” or “associated person of a member” (within the meaning
set forth in the FINRA Manual).

 

(z)                                  No Reliance.  The Company has not relied
upon the Agent or legal counsel for the Agent for any legal, tax or accounting
advice in connection with the offering and sale of the Placement Shares.

 

(aa)                          Taxes.  The Company and each of its Subsidiaries
have filed all federal, state, local and foreign tax returns which have been
required to be filed and paid all taxes shown thereon through the date hereof,
to the extent that such taxes have become due and are not being contested in
good faith, except where the failure to so file or pay would not reasonably be
expected to have a Material Adverse Effect.  Except as otherwise disclosed in or
contemplated by the Registration Statement or the Prospectus, no tax deficiency
has been determined adversely to the Company or any of its Subsidiaries which
has had, or would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.  The Company has no knowledge of any
federal, state or other governmental tax deficiency, penalty or assessment which
has been asserted or threatened in writing against it which would reasonably be
expected to have a Material Adverse Effect.

 

(bb)                          Title to Real and Personal Property.  Except as
set forth in the Registration Statement or the Prospectus, the Company and its
Subsidiaries have good and marketable title in fee simple to all items of real
property owned by them, good and valid title to all personal property described
in the Registration Statement or Prospectus as being owned by them that are
material to the businesses of the Company or such Subsidiary, in each case free
and clear of all liens, encumbrances and claims, except those matters that
(i) do not materially interfere with the use made and proposed to be made of
such property by the Company and any of its Subsidiaries or (ii) would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  Any real or personal property described in the Registration
Statement or Prospectus as being leased by the Company and any of its
Subsidiaries is held by them under valid, existing and enforceable leases,
except those that (A) do not materially interfere with the use made or proposed
to be made of such property by the Company or any of its Subsidiaries or
(B) would not be reasonably expected, individually or in the aggregate, to have
a Material Adverse Effect.  To the Company’s knowledge, each of the properties
of the Company and its Subsidiaries complies in all material respects with all
applicable codes, laws and regulations (including, without limitation, building
and zoning codes, laws and regulations and laws relating

 

13

--------------------------------------------------------------------------------


 

to access to such properties), except if and to the extent disclosed in the
Registration Statement or Prospectus or except for such failures to comply that
would not, individually or in the aggregate, reasonably be expected to interfere
in any material respect with the use made and proposed to be made of such
property by the Company and its Subsidiaries or otherwise reasonably be expected
to have a Material Adverse Effect.  None of the Company or its subsidiaries has
received from any governmental or regulatory authorities any written notice of
any condemnation of, or zoning change affecting, the properties of the Company
and its Subsidiaries, and the Company knows of no such condemnation or zoning
change which is threatened, except for such that would not reasonably be
expected to interfere in any material respect with the use made and proposed to
be made of such property by the Company and its Subsidiaries or otherwise
reasonably be expected to have a Material Adverse Effect, individually or in the
aggregate.

 

(cc)                            Environmental Laws.  Except as set forth in the
Registration Statement or the Prospectus, the Company and its Subsidiaries
(i) are in compliance with any and all applicable federal, state, local and
foreign laws, rules, regulations, decisions and orders relating to the
protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants (collectively, “Environmental
Laws”); (ii) have received and are in compliance with all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses as described in the Registration Statement and the
Prospectus; and (iii) have not received notice of any actual or potential
liability for the investigation or remediation of any disposal or release of
hazardous or toxic substances or wastes, pollutants or contaminants, except, in
the case of any of clauses (i), (ii) or (iii) above, for any such failure to
comply or failure to receive required permits, licenses, other approvals or
liability as would not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

 

(dd)                          Disclosure Controls.  The Company and each of its
Subsidiaries maintain systems of internal accounting controls designed to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations; (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.  As of the end of the Company’s most recently
completed fiscal quarter, the Company’s internal control over financial
reporting is effective and the Company is not aware of any material weaknesses
in its internal control over financial reporting (other than as set forth in the
Prospectus).  Since the date of the latest audited financial statements of the
Company included in the Prospectus, there has been no change in the Company’s
internal control over financial reporting that has materially and adversely
affected, or is reasonably likely to materially and adversely affect, the
Company’s internal control over financial reporting (other than as set forth in
the Prospectus).  The Company has established disclosure controls and procedures
(as defined in Exchange Act Rules 13a-15 and 15d-15) for the Company and
designed such disclosure controls and procedures to provide reasonable assurance
that material information relating to the Company and each of its Subsidiaries
is made known to the certifying officers by others within those entities,
particularly during the period in which the Company’s Annual Report on Form 10-K
or Quarterly Report on Form 10-Q, as the case may

 

14

--------------------------------------------------------------------------------


 

be, is being prepared.  The Company’s certifying officers have evaluated the
effectiveness of the Company’s disclosure controls and procedures as of a date
within 90 days prior to the filing date of the Form 10-K for the fiscal year
most recently ended (such date, the “Evaluation Date”).  The Company presented
in its Form 10-K for the fiscal year most recently ended the conclusions of the
certifying officers about the effectiveness of the disclosure controls and
procedures based on their evaluations as of the Evaluation Date and the
disclosure controls and procedures were effective at the reasonable assurance
level.  Since the Evaluation Date, there have been no significant adverse
changes in the Company’s internal controls (as such term is defined in Item
307(b) of Regulation S-K under the Securities Act) or, to the Company’s
knowledge, in other factors that would significantly affect the Company’s
internal controls.

 

(ee)                            Sarbanes-Oxley.  There is and has been no
failure on the part of the Company or, to the Company’s knowledge, any of the
Company’s directors or officers, in their capacities as such, to comply in all
material respects with any applicable provisions of the Sarbanes-Oxley Act and
the rules and regulations promulgated thereunder.  Each of the principal
executive officer and the principal financial officer of the Company (or each
former principal executive officer of the Company and each former principal
financial officer of the Company as applicable) has made all certifications
required by Sections 302 and 906 of the Sarbanes-Oxley Act with respect to all
reports, schedules, forms, statements and other documents required to be filed
by it or furnished by it to the Commission.  For purposes of the preceding
sentence, “principal executive officer” and “principal financial officer” shall
have the meanings given to such terms in the Sarbanes-Oxley Act.

 

(ff)                              Finder’s Fees.  Neither the Company nor any of
the Subsidiaries has incurred any liability for any finder’s fees, brokerage
commissions or similar payments in connection with the transactions herein
contemplated, except as may otherwise exist with respect to Agent pursuant to
this Agreement.

 

(gg)                            Labor Disputes.  No labor disturbance by or
dispute with employees of the Company or any of its Subsidiaries exists or, to
the knowledge of the Company, is threatened which would reasonably be expected
to result in a Material Adverse Effect.

 

(hh)                          Investment Company Act.  Neither the Company nor
any of the Subsidiaries is or, after giving effect to the offering and sale of
the Placement Shares, will be an “investment company” or an entity “controlled”
by an “investment company,” as such terms are defined in the Investment Company
Act of 1940, as amended (the “Investment Company Act”).

 

(ii)                                  Operations.  The operations of the Company
and its Subsidiaries are and have been conducted at all times in compliance with
applicable financial record keeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all jurisdictions to which the Company or its Subsidiaries are
subject, the rules and regulations thereunder and any related or similar rules,
regulations or guidelines, issued, administered or enforced by any governmental
agency having jurisdiction over the Company (collectively, the “Money Laundering
Laws”), except as would not reasonably be expected to result in a Material
Adverse Effect; and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator

 

15

--------------------------------------------------------------------------------


 

involving the Company or any of its Subsidiaries with respect to the Money
Laundering Laws is pending or, to the knowledge of the Company, threatened.

 

(jj)                                Off-Balance Sheet Arrangements.  There are
no transactions, arrangements and other relationships between and/or among the
Company, and/or any of its affiliates and any unconsolidated entity, including,
but not limited to, any structural finance, special purpose or limited purpose
entity (each, an “Off-Balance Sheet Transaction”) that would reasonably be
expected to affect materially the Company’s liquidity or the availability of or
requirements for its capital resources, including those Off-Balance Sheet
Transactions described in the Commission’s Statement about Management’s
Discussion and Analysis of Financial Conditions and Results of Operations
(Release Nos.  33-8056; 34-45321; FR-61), required to be described in the
Prospectus which have not been described as required.

 

(kk)                          Underwriter Agreements.  The Company is not a
party to any agreement with an agent or underwriter for any other
“at-the-market” or continuous equity transaction.

 

(ll)                                  ERISA.  To the knowledge of the Company,
each material employee benefit plan, within the meaning of Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), that is
maintained, administered or contributed to by the Company or any of its
affiliates for employees or former employees of the Company and any of its
Subsidiaries has been maintained in compliance with its terms and the
requirements of any applicable statutes, orders, rules and regulations,
including but not limited to ERISA and the Internal Revenue Code of 1986, as
amended (the “Code”) (except to the extent where any non-compliance would not
reasonably be expected to result in material liability to the Company); no
prohibited transaction, within the meaning of Section 406 of ERISA or
Section 4975 of the Code, has occurred which would result in a material
liability to the Company with respect to any such plan excluding transactions
effected pursuant to a statutory or administrative exemption; and for each such
plan that is subject to the funding rules of Section 412 of the Code or
Section 302 of ERISA, no “accumulated funding deficiency” as defined in
Section 412 of the Code has been incurred, whether or not waived, and the fair
market value of the assets of each such plan (excluding for these purposes
accrued but unpaid contributions) exceeds the present value of all benefits
accrued under such plan determined using reasonable actuarial assumptions.

 

(mm)                  Forward-Looking Statements.  No forward-looking statement
(within the meaning of Section 27A of the Securities Act and Section 21E of the
Exchange Act) (a “Forward-Looking Statement”) contained in the Registration
Statement and the Prospectus has been made or reaffirmed without a reasonable
basis or has been disclosed other than in good faith.

 

(nn)                          Agent Purchases.  The Company acknowledges and
agrees that Agent has informed the Company that the Agent may, to the extent
permitted under the Securities Act and the Exchange Act, purchase and sell
Common Stock for its own account while this Agreement is in effect, provided,
that (i) no such purchase or sales shall take place while a Placement Notice is
in effect (except to the extent the Agent may engage in sales of Placement
Shares purchased or deemed purchased from the Company as a “riskless principal”
or in a similar capacity) and (ii) the Company shall not be deemed to have
authorized or consented to any such purchases or sales by the Agent.

 

16

--------------------------------------------------------------------------------


 

(oo)                          Margin Rules.  Neither the issuance, sale and
delivery of the Placement Shares nor the application of the proceeds thereof by
the Company as described in the Registration Statement and the Prospectus will
violate Regulation T, U or X of the Board of Governors of the Federal Reserve
System or any other regulation of such Board of Governors.

 

(pp)                          Insurance.  The Company and each of its
Subsidiaries carry, or are covered by, insurance in such amounts and covering
such risks as the Company and each of its Subsidiaries reasonably believe are
adequate for the conduct of their properties and as is customary for companies
engaged in similar businesses in similar industries.

 

(qq)                          No Improper Practices.  (i) Neither the Company
nor, the Subsidiaries, nor to the Company’s knowledge, any of their respective
executive officers has, in the past five years, made any unlawful contributions
to any candidate for any political office (or failed fully to disclose any
contribution in violation of law) or made any contribution or other payment to
any official of, or candidate for, any federal, state, municipal, or foreign
office or other person charged with similar public or quasi-public duty in
violation of any law or of the character required to be disclosed in the
Prospectus; (ii) no relationship, direct or indirect, exists between or among
the Company or any Subsidiary or, to the Company’s knowledge, any affiliate of
any of them, on the one hand, and the directors, officers and stockholders of
the Company or any Subsidiary, on the other hand, that is required by the
Securities Act to be described in the Registration Statement and the Prospectus
that is not so described; (iii) no relationship, direct or indirect, exists
between or among the Company or any Subsidiary or, to the Company’s knowledge,
any affiliate of them, on the one hand, and the directors, officers, or
stockholders of the Company or any Subsidiary, on the other hand, that is
required by the rules of FINRA to be described in the Registration Statement and
the Prospectus that is not so described; (iv) except as described in the
Registration Statement and the Prospectus, there are no material outstanding
loans or advances or material guarantees of indebtedness by the Company or any
Subsidiary to or for the benefit of any of their respective officers or
directors or any of the members of the families of any of them; and (v) the
Company has not offered, or caused any placement agent to offer, Common Stock to
any person with the intent to influence unlawfully (A) a customer or supplier of
the Company or any Subsidiary to alter the customer’s or supplier’s level or
type of business with the Company or any Subsidiary or (B) a trade journalist or
publication to write or publish favorable information about the Company or any
Subsidiary or any of their respective products or services, and, (vi) neither
the Company nor any Subsidiary nor, to the Company’s knowledge, any employee or
agent of the Company or any Subsidiary has made any payment of funds of the
Company or any Subsidiary or received or retained any funds in violation of any
law, rule or regulation (including, without limitation, the Foreign Corrupt
Practices Act of 1977), which payment, receipt or retention of funds is of a
character required to be disclosed in the Registration Statement or the
Prospectus.

 

(rr)                                Status Under the Securities Act.  The
Company was not and is not an ineligible issuer as defined in Rule 405 under the
Securities Act at the times specified in Rules 164 and 433 under the Securities
Act in connection with the offering of the Placement Shares.

 

(ss)                              No Misstatement or Omission in an Issuer Free
Writing Prospectus. Each Issuer Free Writing Prospectus, as of its issue date
and as of each Applicable Time (as defined in Section 25 below), did not, does
not and will not include any information that conflicted, conflicts or will
conflict with the information contained in the Registration Statement or the

 

17

--------------------------------------------------------------------------------


 

Prospectus, including any incorporated document deemed to be a part thereof that
has not been superseded or modified.  The foregoing sentence does not apply to
statements in or omissions from any Issuer Free Writing Prospectus based upon
and in conformity with written information furnished to the Company by the Agent
specifically for use therein.

 

(tt)                                No Conflicts.  Neither the execution of this
Agreement by the Company, nor the issuance, offering or sale of the Placement
Shares by the Company, nor the consummation of any of the transactions
contemplated herein and therein by the Company, nor the compliance by the
Company with the terms and provisions hereof and thereof will conflict with, or
will result in a breach of, any of the terms and provisions of, or has
constituted or will constitute a default under, or has resulted in or will
result in the creation or imposition of any lien, charge or encumbrance upon any
property or assets of the Company pursuant to the terms of any contract or other
agreement to which the Company may be bound or to which any of the property or
assets of the Company is subject, except (i) such conflicts, breaches or
defaults as may have been waived and (ii) such conflicts, breaches and defaults
that would not reasonably be expected to have a Material Adverse Effect; nor
will such action result (x) in any violation of the provisions of the
organizational or governing documents of the Company, or (y) in any violation of
the provisions of any statute or any order, rule or regulation applicable to the
Company or of any court or of any federal, state or other regulatory authority
or other government body having jurisdiction over the Company, except in the
case of clause (y) for such violations as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

(uu)                          Sanctions.  (i) The Company represents that,
neither the Company nor any of its Subsidiaries (collectively, the “Entity”) or,
to the Company’s knowledge, any director, officer, employee, agent, affiliate or
representative of the Entity, is a government, individual, or entity (in this
paragraph (uu), “Person”) that is, or is owned or controlled by a Person that
is:

 

(A)  the subject of any sanctions administered or enforced by the U.S.
Department of Treasury’s Office of Foreign Assets Control, the United Nations
Security Council, the European Union, Her Majesty’s Treasury, or other relevant
sanctions authority (collectively, “Sanctions”), nor

 

(B)  located, organized or resident in a country or territory that is the
subject of Sanctions (including, without limitation, Burma/Myanmar, Cuba, Iran,
North Korea, Sudan and Syria).

 

(ii)  The Entity represents and covenants that it will not, directly or
indirectly, use the proceeds of the offering, or lend, contribute or otherwise
make available such proceeds to any subsidiary, joint venture partner or other
Person:

 

(A)  to fund or facilitate any activities or business of or with any Person or
in any country or territory that, at the time of such funding or facilitation,
is the subject of Sanctions; or

 

(B)  in any other manner that will result in a violation of Sanctions by any
Person (including any Person participating in the offering, whether as
underwriter, advisor, investor or otherwise).

 

18

--------------------------------------------------------------------------------


 

(iii)  The Entity represents and covenants that, except as detailed in the
Registration Statement and the Prospectus, for the past 5 years, it has not
knowingly engaged in, is not now knowingly engaged in, and will not knowingly
engage in, any dealings or transactions with any Person, or in any country or
territory, that at the time of the dealing or transaction is or was the subject
of Sanctions.

 

(vv)                          Stock Transfer Taxes.  On each Settlement Date,
all stock transfer or other taxes (other than income taxes) which are required
to be paid by the Company in connection with the sale and transfer of the
Placement Shares to be sold hereunder will be, or will have been, fully paid or
provided for by the Company and all laws imposing such taxes will be or will
have been fully complied with.

 

(ww)                      Compliance with Laws.  Except as described in the
Registration Statement and the Prospectus, and except as would not, individually
or in the aggregate, have, or reasonably be expected to result in, a Material
Adverse Effect: (1) the Company has not received any warning letter, untitled
letter or other written correspondence or notice from the FDA, or any other
court or arbitrator or federal, state, local or foreign governmental or
regulatory authority, alleging or asserting noncompliance with the Federal Food,
Drug and Cosmetic Act (21 U.S.C. § 301 et seq.) (the “FFDCA”), or similar law;
(2) the Company is and since January 1, 2011 has been in compliance with
applicable health care laws, including without limitation, the FFDCA, the
federal Anti-Kickback Statute (42 U.S.C. §1320a-7b(b)), the U.S. Health
Insurance Portability and Accountability Act of 1996 (42 U.S.C. §1320d et seq.),
or HIPAA, as amended by the Health Information Technology for Economic and
Clinical Health Act (42 U.S.C. §17921 et seq.) and the regulations promulgated
pursuant to such laws, and comparable state laws, and all other local, state,
federal, national, supranational and foreign health care laws relating to the
regulation of the Company (collectively, “Health Care Laws”); (3) the Company
possesses all licenses, certificates, approvals, clearances, authorizations,
permits and supplements or amendments thereto required by any such Health Care
Laws and/or to carry on its businesses as currently conducted (“Authorizations”)
and such Authorizations are in full force and effect and the Company is not in
violation of any term of any such Authorizations; (4) the Company has not
received written notice of any ongoing claim, action, suit, proceeding, hearing,
enforcement, investigation, arbitration or other action from any U.S. or
non-U.S. federal, state, local or other governmental or regulatory authority,
governmental or regulatory agency or body, court, arbitrator or self-regulatory
organization (each, a “Governmental Authority”) alleging that any product
operation or activity is in violation of any Health Care Laws or Authorizations
and, to the Company’s knowledge, no Governmental Authority is considering any
such claim, litigation, arbitration, action, suit, investigation or proceeding;
(5) the Company has not received written notice that any Governmental Authority
has taken, is taking or intends to take action to limit, suspend, make a
material adverse modification or revoke any Authorizations and to the Company’s
knowledge no Governmental Authority is considering such action; and (6) the
Company has filed, obtained, maintained or submitted all reports, documents,
forms, notices, applications, records, submissions and supplements or amendments
as required by any Health Care Laws or Authorizations and all such reports,
documents, forms, notices, applications, records, submissions and supplements or
amendments were complete, correct and not misleading on the date filed (or were
corrected or supplemented by a subsequent submission).

 

19

--------------------------------------------------------------------------------


 

(xx)                          Statistical and Market-Related Data.  The
statistical, demographic and market-related data included in the Registration
Statement and Prospectus are based on or derived from sources that the Company
believes to be reliable and accurate or represent the Company’s good faith
estimates that are made on the basis of data derived from such sources.

 

Any certificate signed by an officer of the Company and delivered to the Agent
or to counsel for the Agent pursuant to or in connection with this Agreement
shall be deemed to be a representation and warranty by the Company, as
applicable, to the Agent as to the matters set forth therein.

 

7.                                      Covenants of the Company.  The Company
covenants and agrees with Agent that:

 

(a)                                 Registration Statement Amendments.  After
the date of this Agreement and during any period in which a Prospectus relating
to any Placement Shares is required to be delivered by Agent under the
Securities Act (including in circumstances where such requirement may be
satisfied pursuant to Rule 172 under the Securities Act or similar rule),
(i) the Company will notify the Agent promptly of the time when any subsequent
amendment to the Registration Statement, other than documents incorporated by
reference, has been filed with the Commission and/or has become effective or any
subsequent supplement to the Prospectus has been filed and of any request by the
Commission for any amendment or supplement to the Registration Statement or
Prospectus or for additional information, (ii) the Company will prepare and file
with the Commission, promptly upon the Agent’s request, any amendments or
supplements to the Registration Statement or Prospectus that, in such Agent’s
reasonable opinion, may be necessary or advisable in connection with the
distribution of the Placement Shares by the Agent (provided, however, that the
failure of the Agent to make such request shall not relieve the Company of any
obligation or liability hereunder, or affect the Agent’s right to rely on the
representations and warranties made by the Company in this Agreement and
provided, further, that the only remedy the Agent shall have with respect to the
failure to make such filing shall be to cease making sales under this Agreement
until such amendment or supplement is filed); (iii) the Company will not file
any amendment or supplement to the Registration Statement or Prospectus relating
to the Placement Shares or a security convertible into the Placement Shares
unless a copy thereof has been submitted to Agent within a reasonable period of
time before the filing and the Agent has not objected thereto (provided,
however, that the failure of the Agent to make such objection shall not relieve
the Company of any obligation or liability hereunder, or affect the Agent’s
right to rely on the representations and warranties made by the Company in this
Agreement and provided, further, that the only remedy Agent shall have with
respect to the failure by the Company to obtain such consent shall be to cease
making sales under this Agreement, and provided, for the avoidance of doubt,
that this provision shall not apply to documents the Company furnishes the SEC
under the Exchange Act) and the Company will furnish to the Agent at the time of
filing thereof a copy of any document that upon filing is deemed to be
incorporated by reference into the Registration Statement or Prospectus, except
for those documents available via EDGAR; and (iv) the Company will cause each
amendment or supplement to the Prospectus relating to the Placement Shares to be
filed with the Commission as required pursuant to the applicable paragraph of
Rule 424(b) of the Securities Act or, in the case of any document to be
incorporated therein by reference, to be filed with the Commission as required
pursuant to the Exchange Act, within the time period prescribed (the
determination to file or not file any amendment or supplement with the
Commission under this Section 7(a), based

 

20

--------------------------------------------------------------------------------


 

on the Company’s reasonable opinion or reasonable objections, shall be made
exclusively by the Company).

 

(b)                                 Notice of Commission Stop Orders.  The
Company will advise the Agent, promptly after it receives notice or obtains
knowledge thereof, of the issuance or threatened issuance by the Commission of
any stop order suspending the effectiveness of the Registration Statement, of
the suspension of the qualification of the Placement Shares for offering or sale
in any jurisdiction, or of the initiation or threatening of any proceeding for
any such purpose; and it will promptly use its commercially reasonable efforts
to prevent the issuance of any stop order or to obtain its withdrawal if such a
stop order should be issued.  The Company will advise the Agent promptly after
it receives any request by the Commission for any amendments to the Registration
Statement or any amendment or supplements to the Prospectus or any Issuer Free
Writing Prospectus or for additional information related to the offering of the
Placement Shares or for additional information related to the Registration
Statement, the Prospectus or any Issuer Free Writing Prospectus.

 

(c)                                  Delivery of Prospectus; Subsequent
Changes.  During any period in which a Prospectus relating to the Placement
Shares is required to be delivered by the Agent under the Securities Act with
respect to the offer and sale of the Placement Shares, (including in
circumstances where such requirement may be satisfied pursuant to Rule 172 under
the Securities Act or similar rule), the Company will comply with all
requirements imposed upon it by the Securities Act, as from time to time in
force, and to file on or before their respective due dates all reports and any
definitive proxy or information statements required to be filed by the Company
with the Commission pursuant to Sections 13(a), 13(c), 14, 15(d) or any other
provision of or under the Exchange Act.  If the Company has omitted any
information from the Registration Statement pursuant to Rule 430B under the
Securities Act, it will use its reasonable best efforts to comply with the
provisions of and make all requisite filings with the Commission pursuant to
said Rule 430B and to notify the Agent promptly of all such filings relating to
the Placement Shares.  If during such period any event occurs as a result of
which the Prospectus as then amended or supplemented would include an untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in the light of the circumstances then existing, not
misleading, or if during such period it is necessary to amend or supplement the
Registration Statement or Prospectus to comply with the Securities Act, the
Company will promptly notify Agent to suspend the offering of Placement Shares
during such period and the Company will promptly amend or supplement the
Registration Statement or Prospectus (at the expense of the Company) so as to
correct such statement or omission or effect such compliance, provided, however,
that the Company may delay any such amendment or supplement if, in the
reasonable judgment of the Company, it is in the interests of the Company to do
so.

 

(d)                                 Listing of Placement Shares.  Prior to the
date of the first Placement Notice, the Company will use its reasonable best
efforts to cause the Placement Shares to be listed on the Exchange.

 

(e)                                  Delivery of Registration Statement and
Prospectus.  The Company will furnish to the Agent and its counsel (at the
expense of the Company) copies of the Registration Statement, the Prospectus
(including all documents incorporated by reference therein) and all amendments
and supplements to the Registration Statement or Prospectus that are filed with
the Commission during any period in which a Prospectus relating to the Placement
Shares is

 

21

--------------------------------------------------------------------------------


 

required to be delivered under the Securities Act (including all documents filed
with the Commission during such period that are deemed to be incorporated by
reference therein), in each case as soon as reasonably practicable and in such
quantities as the Agent may from time to time reasonably request and, at the
Agent’s request, will also furnish copies of the Prospectus to each exchange or
market on which sales of the Placement Shares may be made; provided, however,
that the Company shall not be required to furnish any document (other than the
Prospectus) to the Agent to the extent such document is available on EDGAR.

 

(f)                                   Earnings Statement.  The Company will make
generally available to its security holders as soon as practicable, but in any
event not later than 15 months after the end of the Company’s current fiscal
quarter, an earnings statement covering a 12-month period that satisfies the
provisions of Section 11(a) and Rule 158 of the Securities Act.

 

(g)                                  Use of Proceeds.  The Company will use the
Net Proceeds as described in the Prospectus in the section entitled “Use of
Proceeds.”

 

(h)                                 Notice of Other Sales.  Without the prior
written consent of Agent, the Company will not, directly or indirectly, offer to
sell, sell, contract to sell, grant any option to sell or otherwise dispose of
any Common Stock (other than the Placement Shares offered pursuant to this
Agreement) or securities convertible into or exchangeable for Common Stock,
warrants or any rights to purchase or acquire, Common Stock during the period
beginning on the fifth (5th) Trading Day immediately prior to the date on which
any Placement Notice is delivered to Agent hereunder and ending on the fifth
(5th) Trading Day immediately following the final Settlement Date with respect
to Placement Shares sold pursuant to such Placement Notice (or, if the Placement
Notice has been terminated or suspended prior to the sale of all Placement
Shares covered by a Placement Notice, the date of such suspension or
termination); and will not directly or indirectly in any other “at-the-market”
or continuous equity transaction offer to sell, sell, contract to sell, grant
any option to sell or otherwise dispose of any Common Stock (other than the
Placement Shares offered pursuant to this Agreement) or securities convertible
into or exchangeable for Common Stock, warrants or any rights to purchase or
acquire, Common Stock prior to the later of the termination of this Agreement
and the sixtieth (60th) day immediately following the final Settlement Date with
respect to Placement Shares sold pursuant to such Placement Notice; provided,
however, that such restrictions will not be required in connection with the
Company’s issuance or sale of (i) Common Stock, options to purchase Common Stock
or Common Stock issuable upon the exercise of options, pursuant to any employee
or director stock option or benefits plan, stock ownership plan or dividend
reinvestment plan (but not Common Stock subject to a waiver to exceed plan
limits in its dividend reinvestment plan) of the Company whether now in effect
or hereafter implemented, (ii) Common Stock issuable upon conversion of
securities or the exercise of warrants, options or other rights in effect or
outstanding, and disclosed in filings by the Company available on EDGAR or
otherwise in writing to the Agent and (iii) Common Stock or securities
convertible into or exchangeable for shares of Common Stock as consideration for
mergers, acquisitions, licensing, other business combinations or strategic
alliances or corporate partnering transactions occurring after the date of this
Agreement which are not issued for capital raising purposes.

 

(i)                                     Change of Circumstances.  The Company
will, at any time during the pendency of a Placement Notice advise the Agent
promptly after it shall have received notice or obtained knowledge thereof, of
any information or fact that would alter or affect in any material

 

22

--------------------------------------------------------------------------------


 

respect any opinion, certificate, letter or other document required to be
provided to the Agent pursuant to this Agreement.

 

(j)                                    Due Diligence Cooperation.  The Company
will cooperate with any reasonable due diligence review conducted by the Agent
or its representatives in connection with the transactions contemplated hereby,
including, without limitation, providing information and making available
documents and senior corporate officers, during regular business hours and at
the Company’s principal offices, as the Agent may reasonably request.

 

(k)                                 Required Filings Relating to Placement of
Placement Shares.  The Company agrees that on such dates as the Securities Act
shall require the filing of a prospectus supplement with respect to the sale of
Placement Shares hereunder, the Company will (i) file a prospectus supplement
with the Commission under the applicable paragraph of Rule 424(b) under the
Securities Act (each and every filing date under Rule 424(b), a “Filing Date”),
which prospectus supplement will set forth, within the relevant period, the
amount of Placement Shares sold through the Agent, the Net Proceeds to the
Company and the compensation payable by the Company to the Agent with respect to
such Placement Shares, and (ii) deliver such number of copies of each such
prospectus supplement to each exchange or market on which such sales were
effected as may be required by the rules or regulations of such exchange or
market.

 

(l)                                     Representation Dates; Certificate. 
(1) Prior to the date of the first Placement Notice and (2) following delivery
of the first Placement Notice, each time the Company:

 

(i) files the Prospectus relating to the Placement Shares or amends or
supplements (other than a prospectus supplement relating solely to an offering
of securities other than the Placement Shares) the Registration Statement or the
Prospectus relating to the Placement Shares by means of a post-effective
amendment, sticker, or supplement but not by means of incorporation of documents
by reference into the Registration Statement or the Prospectus relating to the
Placement Shares;

 

(ii) files an annual report on Form 10-K under the Exchange Act (including any
Form 10-K/A containing amended financial information or a material amendment to
the previously filed Form 10-K);

 

(iii) files its quarterly reports on Form 10-Q under the Exchange Act, excluding
any quarter where no Placement has occurred unless or until the Company issues a
Placement notice in such quarter; or

 

(iv) files a current report on Form 8-K containing amended financial information
(other than information “furnished” pursuant to Items 2.02 or 7.01 of Form 8-K
or to provide disclosure pursuant to Item 8.01 of Form 8-K relating to the
reclassification of certain properties as discontinued operations in accordance
with Statement of Financial Accounting Standards No. 144) under the Exchange Act
(each date of filing of one or more of the documents referred to in clauses
(i) through (iv) shall be a “Representation Date”);

 

23

--------------------------------------------------------------------------------


 

the Company shall furnish the Agent (but in the case of clause (iv) above only
if the Agent reasonably determines that the information contained in such
Form 8-K is material) with a certificate dated the Representation Date, in the
form and substance reasonably satisfactory to the Agent and its counsel,
substantially similar to the form previously provided to the Agent and its
counsel, modified, as necessary, to relate to the Registration Statement and the
Prospectus as amended or supplemented.  The requirement to provide a certificate
under this Section 7(l) shall be waived for any Representation Date occurring at
a time a Suspension is in effect, which waiver shall continue until the earlier
to occur of the date the Company delivers instructions for the sale of Placement
Shares hereunder (which for such calendar quarter shall be considered a
Representation Date) and the next occurring Representation Date. 
Notwithstanding the foregoing, if the Company subsequently decides to sell
Placement Shares following a Representation Date when a Suspension was in effect
and did not provide the Agent with a certificate under this Section 7(l), then
before the Company delivers the instructions for the sale of Placement Shares or
the Agent sells any Placement Shares pursuant to such instructions, the Company
shall provide the Agent with a certificate in conformity with this
Section 7(l) dated as of the date that the instructions for the sale of
Placement Shares are issued.

 

(m)                             Legal Opinions.  (1) On or prior to the date of
the first Placement Notice  and (2) within five (5) Trading Days of each
Representation Date with respect to which the Company is obligated to deliver a
certificate pursuant to Section 7(l) for which no waiver is applicable and
excluding the date of this Agreement, the Company shall cause to be furnished to
the Agent a written opinion and negative assurance letter of Gunderson Dettmer
Stough Villeneuve Franklin & Hachigian, LLP (“Company Counsel”), or other
counsel satisfactory to the Agent, in form and substance reasonably satisfactory
to Agent and its counsel, substantially similar to the form previously provided
to the Agent and its counsel, modified, as necessary, to relate to the
Registration Statement and the Prospectus as then amended or supplemented;
provided, however, the Company shall be required to furnish to Agent no more
than one opinion hereunder per calendar quarter; provided, further, that in lieu
of such opinions for subsequent periodic filings under the Exchange Act, counsel
may furnish the Agent with a letter (a “Reliance Letter”) to the effect that the
Agent may rely on a prior opinion delivered under this Section 7(m) to the same
extent as if it were dated the date of such letter (except that statements in
such prior opinion shall be deemed to relate to the Registration Statement and
the Prospectus as amended or supplemented as of the date of the Reliance
Letter).

 

(n)                                 Comfort Letter.  (1) On or prior to the date
of the first Placement Notice and (2) within five (5) Trading Days of each
Representation Date with respect to which the Company is obligated to deliver a
certificate pursuant to Section 7(l) for which no waiver is applicable and
excluding the date of this Agreement, the Company shall cause its independent
registered public accounting firm to furnish the Agent letters (the “Comfort
Letters”), dated the date the Comfort Letter is delivered, which shall meet the
requirements set forth in this Section 7(n); provided, that if reasonably
requested by the Agent, the Company shall cause a Comfort Letter to be furnished
to the Agent within ten (10) Trading Days of the date of occurrence of any
material transaction or event, including the restatement of the Company’s
financial statements.  The Comfort Letter from the Company’s independent
registered public accounting firm shall be in a form and substance satisfactory
to the Agent, (i) confirming that they are an independent registered public
accounting firm within the meaning of the Securities Act and the PCAOB,
(ii) stating, as of such date, the conclusions and findings of such firm with
respect to the financial

 

24

--------------------------------------------------------------------------------


 

information and other matters ordinarily covered by accountants’ “comfort
letters” to underwriters in connection with registered public offerings (the
first such letter, the “Initial Comfort Letter”) and (iii) updating the Initial
Comfort Letter with any information that would have been included in the Initial
Comfort Letter had it been given on such date and modified as necessary to
relate to the Registration Statement and the Prospectus, as amended and
supplemented to the date of such letter.

 

(o)                                 Market Activities.  The Company will not,
directly or indirectly, (i) take any action designed to cause or result in, or
that constitutes or would reasonably be expected to constitute, the
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of Common Stock or (ii) sell, bid for, or purchase
Common Stock in violation of Regulation M, or pay anyone any compensation for
soliciting purchases of the Placement Shares other than the Agent; provided that
share withholding transactions upon the exercise of options or settlement of
restricted stock awards or restricted stock unit awards shall not be considered
the purchase of Common Stock.

 

(p)                                 Investment Company Act.  The Company will
conduct its affairs in such a manner so as to reasonably ensure that neither it
nor any of its Subsidiaries will be or become, at any time prior to the
termination of this Agreement, required to register as an “investment company,”
as such term is defined in the Investment Company Act.

 

(q)                                 No Offer to Sell.  Other than an Issuer Free
Writing Prospectus approved in advance by the Company and the Agent in its
capacity as agent hereunder, neither the Agent nor the Company (including its
agents and representatives, other than the Agent in its capacity as such) will
make, use, prepare, authorize, approve or refer to any written communication (as
defined in Rule 405 under the Securities Act), required to be filed with the
Commission, that constitutes an offer to sell or solicitation of an offer to buy
Placement Shares hereunder.

 

(r)                                    Blue Sky and Other Qualifications.  The
Company will use its commercially reasonable efforts, in cooperation with the
Agent, to qualify the Placement Shares for offering and sale, or to obtain an
exemption for the Placement Shares to be offered and sold, under the applicable
securities laws of such states and other jurisdictions (domestic or foreign) as
the Agent may designate and to maintain such qualifications and exemptions in
effect for so long as required for the distribution of the Placement Shares (but
in no event for less than one year from the date of this Agreement); provided,
however, that the Company shall not be obligated to file any general consent to
service of process or to qualify as a foreign corporation or as a dealer in
securities in any jurisdiction in which it is not so qualified or to subject
itself to taxation in respect of doing business in any jurisdiction in which it
is not otherwise so subject.  In each jurisdiction in which the Placement Shares
have been so qualified or exempt, the Company will file such statements and
reports as may be required by the laws of such jurisdiction to continue such
qualification or exemption, as the case may be, in effect for so long as
required for the distribution of the Placement Shares (but in no event for less
than one year from the date of this Agreement).

 

(s)                                   Sarbanes-Oxley Act.  The Company and the
Subsidiaries will maintain and keep accurate books and records reflecting their
assets and maintain internal accounting controls in a manner designed to provide
reasonable assurance regarding the reliability of financial reporting and the
preparation of financial statements for external purposes in

 

25

--------------------------------------------------------------------------------


 

accordance with GAAP and including those policies and procedures that
(i) pertain to the maintenance of records that in reasonable detail accurately
and fairly reflect the transactions and dispositions of the assets of the
Company, (ii) provide reasonable assurance that transactions are recorded as
necessary to permit the preparation of the Company’s financial statements in
accordance with GAAP, (iii) that receipts and expenditures of the Company are
being made only in accordance with management’s and the Company’s directors’
authorization, and (iv) provide reasonable assurance regarding prevention or
timely detection of unauthorized acquisition, use or disposition of the
Company’s assets that would have a material effect on its financial statements. 
The Company and the Subsidiaries will maintain such controls and other
procedures, including, without limitation, those required by Sections 302 and
906 of the Sarbanes-Oxley Act, and the applicable regulations thereunder that
are designed to ensure that information required to be disclosed by the Company
in the reports that it files or submits under the Exchange Act is recorded,
processed, summarized and reported, within the time periods specified in the
Commission’s rules and forms, including, without limitation, controls and
procedures designed to ensure that information required to be disclosed by the
Company in the reports that it files or submits under the Exchange Act is
accumulated and communicated to the Company’s management, including its
principal executive officer and principal financial officer, or persons
performing similar functions, as appropriate to allow timely decisions regarding
required disclosure and to ensure that material information relating to the
Company or the Subsidiaries is made known to them by others within those
entities, particularly during the period in which such periodic reports are
being prepared.

 

(t)                                    Secretary’s Certificate; Further
Documentation.  On or prior to the date of the first Placement Notice, the
Company shall deliver to the Agent a certificate of the Secretary of the Company
and attested to by an executive officer of the Company, dated as of such date,
certifying as to (i) the Certificate of Incorporation of the Company, (ii) the
By-laws of the Company, (iii) the resolutions of the Board of Directors of the
Company, or a duly authorized committee of the Board of Directors, authorizing
the execution, delivery and performance of this Agreement and the issuance of
the Placement Shares and (iv) the incumbency of the officers duly authorized to
execute this Agreement and the other documents contemplated by this Agreement. 
Within five (5) Trading Days of each Representation Date with respect to which
the Company is obligated to deliver a certificate pursuant to
Section 7(l) hereof for which no waiver is applicable and excluding the date of
this Agreement, the Company shall have furnished to the Agent such further
information, certificates and documents as the Agent may reasonably request.

 

8.                                      Payment of Expenses.  The Company will
pay all expenses incident to the performance of its obligations under this
Agreement, including (i) the preparation and filing of the Registration
Statement, including any fees required by the Commission, and the printing or
electronic delivery of the Prospectus as originally filed and of each amendment
and supplement thereto relating to or effecting the Placement Shares, in such
number as the Agent shall reasonably deem necessary, (ii) the printing and
delivery to the Agent of this Agreement and such other documents as may be
reasonably required pursuant to this Agreement in connection with the offering,
purchase, sale, issuance or delivery of the Placement Shares, (iii) the
preparation, issuance and delivery of the certificates, if any, for the
Placement Shares to the Agent, including any stock or other transfer taxes and
any capital duties, stamp duties or other duties or taxes payable upon the sale,
issuance or delivery of the Placement Shares to the Agent, (iv) the fees and
disbursements of the counsel, accountants and other advisors to the Company,

 

26

--------------------------------------------------------------------------------


 

(v) the out-of-pocket fees and expenses of Agent including but not limited to
the fees and expenses of the counsel to the Agent, payable upon the execution of
this Agreement, in an amount not to exceed $50,000, (vi) the qualification or
exemption of the Placement Shares under state securities laws in accordance with
the provisions of Section 7(r) hereof, including filing fees, but excluding fees
of the Agent’s counsel, (vii) the printing and delivery to the Agent of copies
of any Permitted Issuer Free Writing Prospectus and the Prospectus and any
amendments or supplements thereto in such number as the Agent shall reasonably
deem necessary, (viii) the preparation, printing and delivery to the Agent of
copies of the blue sky survey, (ix) the fees and expenses of the transfer agent
and registrar for the Common Stock, (x) the filing and other fees incident to
any review by FINRA of the terms of the sale of the Placement Shares including
the fees of the Agent’s counsel (subject to the cap, set forth in clause
(v) above), and (xi) the fees and expenses incurred in connection with the
listing of the Placement Shares on the Exchange.

 

9.                                      Representations and Covenants of Agent.
Agent represents and warrants that it is duly registered as a broker-dealer
under FINRA, the Exchange Act and the applicable statutes and regulations of
each state in which the Placement Shares will be offered and sold, except such
states in which Agent is exempt from registration or such registration is not
otherwise required. Agent shall continue, for the term of this Agreement, to be
duly registered as a broker-dealer under FINRA, the Exchange Act and the
applicable statutes and regulations of each state in which the Placement Shares
will be offered and sold, except such states in which Agent is exempt from
registration or such registration is not otherwise required, during the term of
this Agreement. Agent will comply in all material respects with all applicable
law and regulations in connection with the Placement Shares, including, but not
limited to, Regulation M under the Securities Act.

 

10.                               Conditions to Agent’s Obligations.  The
obligations of the Agent hereunder with respect to a Placement will be subject
to the continuing accuracy and completeness of the representations and
warranties made by the Company herein, to the due performance by the Company of
its obligations hereunder, to the completion by the Agent of a due diligence
review satisfactory to it in its reasonable judgment, and to the continuing
satisfaction (or waiver by the Agent in its sole discretion) of the following
additional conditions:

 

(a)                                 Registration Statement Effective.  The
Registration Statement shall have become effective and shall be available for
the (i) resale of all Placement Shares issued to the Agent and not yet sold by
the Agent and (ii) sale of all Placement Shares contemplated to be issued by any
Placement Notice.

 

(b)                                 No Material Notices.  None of the following
events shall have occurred and be continuing: (i) receipt by the Company of any
request for additional information from the Commission or any other federal or
state Governmental Authority during the period of effectiveness of the
Registration Statement, the response to which would require any post-effective
amendments or supplements to the Registration Statement or the Prospectus;
(ii) the issuance by the Commission or any other federal or state Governmental
Authority of any stop order suspending the effectiveness of the Registration
Statement or the initiation of any proceedings for that purpose; (iii) receipt
by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Placement Shares for
sale in any jurisdiction or the initiation or threatening of any proceeding for
such purpose; or (iv) the occurrence of any event that makes any material
statement made in the Registration

 

27

--------------------------------------------------------------------------------


 

Statement or the Prospectus or any material document incorporated or deemed to
be incorporated therein by reference untrue in any material respect or that
requires the making of any changes in the Registration Statement, the Prospectus
or documents so that, in the case of the Registration Statement, it will not
contain any materially untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading and, that in the case of the Prospectus, it will not
contain any materially untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

 

(c)                                  No Misstatement or Material Omission. 
Agent shall not have advised the Company that the Registration Statement or
Prospectus, or any amendment or supplement thereto, contains an untrue statement
of fact that in the Agent’s reasonable opinion is material, or omits to state a
fact that in the Agent’s reasonable opinion is material and is required to be
stated therein or is necessary to make the statements therein not misleading.

 

(d)                                 Material Changes.  Except as contemplated in
the Prospectus, or disclosed in the Company’s reports filed with the Commission,
there shall not have been any material adverse change in the authorized capital
stock of the Company or any Material Adverse Effect or any development that
would reasonably be expected to cause a Material Adverse Effect, or a
downgrading in or withdrawal of the rating assigned to any of the Company’s
securities (other than asset backed securities) by any rating organization or a
public announcement by any rating organization that it has under surveillance or
review its rating of any of the Company’s securities (other than asset backed
securities), the effect of which, in the case of any such action by a rating
organization described above, in the reasonable judgment of the Agent (without
relieving the Company of any obligation or liability it may otherwise have), is
so material as to make it impracticable or inadvisable to proceed with the
offering of the Placement Shares on the terms and in the manner contemplated in
the Prospectus.

 

(e)                                  Legal Opinions.  The Agent shall have
received the opinion of Company Counsel required to be delivered pursuant to
Section 7(m) on or before the date on which such delivery of such opinion is
required pursuant to Section 7(m).

 

(f)                                   Comfort Letter.  The Agent shall have
received the Comfort Letter required to be delivered pursuant to Section 7(n) on
or before the date on which such delivery of such Comfort Letter is required
pursuant to Section 7(n).

 

(g)                                  Representation Certificate.  The Agent
shall have received the certificate required to be delivered pursuant to
Section 7(l) on or before the date on which delivery of such certificate is
required pursuant to Section 7(l).

 

(h)                                 No Suspension.  Trading in the Common Stock
shall not have been suspended on the Exchange and the Common Stock shall not
have been delisted from the Exchange.

 

(i)                                     Other Materials.  On each date on which
the Company is required to deliver a certificate pursuant to Section 7(l), the
Company shall have furnished to the Agent such appropriate further information,
opinions, certificates, letters and other documents as the Agent

 

28

--------------------------------------------------------------------------------


 

may reasonably request.  All such opinions, certificates, letters and other
documents will be in compliance with the provisions hereof.

 

(j)                                    Securities Act Filings Made.  All filings
with the Commission required by Rule 424 with respect to an offering of the
Placement Shares under the Securities Act to have been filed prior to the
issuance of any Placement Notice hereunder shall have been made within the
applicable time period prescribed for such filing by Rule 424.

 

(k)                                 Approval for Listing.  The Placement Shares
shall either have been (i) approved for listing on the Exchange, subject only to
notice of issuance, or (ii) the Company shall have filed an application for
listing of the Placement Shares on the Exchange at, or prior to, the issuance of
any Placement Notice and the Exchange shall have reviewed such application and
not provided any objections thereto.

 

(l)                                     FINRA.  If applicable, FINRA shall have
raised no objection to the terms of this offering and the amount of compensation
allowable or payable to the Agent as described in the Prospectus.

 

(m)                             No Termination Event.  There shall not have
occurred any event that would permit the Agent to terminate this Agreement
pursuant to Section 13(a).

 

11.                               Indemnification and Contribution.

 

(a)                                 Company Indemnification.  The Company agrees
to indemnify and hold harmless the Agent, its affiliates and their respective
partners, members, directors, officers, employees and agents and each person, if
any, who controls the Agent or any affiliate within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act as follows:

 

(i)                                     against any and all loss, liability,
claim, damage and expense whatsoever, as incurred, joint or several, arising out
of or based upon any untrue statement or alleged untrue statement of a material
fact contained in the Registration Statement (or any amendment thereto), or the
omission or alleged omission therefrom of a material fact required to be stated
therein or necessary to make the statements therein not misleading, or arising
out of any untrue statement or alleged untrue statement of a material fact
included in any related Issuer Free Writing Prospectus or the Prospectus (or any
amendment or supplement thereto), or the omission or alleged omission therefrom
of a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading;

 

(ii)                                  against any and all loss, liability,
claim, damage and expense whatsoever, as incurred, joint or several, to the
extent of the aggregate amount paid in settlement of any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or of any claim whatsoever based upon any such untrue statement or
omission, or any such alleged untrue statement or omission; provided that
(subject to Section 11(d) below) any such settlement is effected with the
written consent of the Company, which consent shall not unreasonably be delayed
or withheld; and

 

(iii)                               against any and all expense whatsoever, as
incurred (including the fees and disbursements of counsel), reasonably incurred
in investigating, preparing or defending

 

29

--------------------------------------------------------------------------------


 

against any litigation, or any investigation or proceeding by any governmental
agency or body, commenced or threatened, or any claim whatsoever based upon any
such untrue statement or omission, or any such alleged untrue statement or
omission (whether or not a party), to the extent that any such expense is not
paid under (i) or (ii) above,

 

provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made solely in
reliance upon and in conformity with the Agent Information (as defined below).

 

(b)                                 Agent Indemnification.  Agent agrees to
indemnify and hold harmless the Company and its directors and each officer of
the Company who signed the Registration Statement, and each person, if any, who
controls the Company within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act against any and all loss, liability, claim,
damage and expense described in the indemnity contained in Section 11(a), as
incurred, but only with respect to untrue statements or omissions, or alleged
untrue statements or omissions, made in the Registration Statement (or any
amendments thereto), the Prospectus (or any amendment or supplement thereto) or
any Issuer Free Writing Prospectus (or any amendment or supplement thereto) in
reliance upon and in conformity with information relating to the Agent and
furnished to the Company in writing by the Agent expressly for use therein.  The
Company hereby acknowledges that the only information that the Agent has
furnished to the Company expressly for use in the Registration Statement, the
Prospectus or any Issuer Free Writing Prospectus (or any amendment or supplement
thereto) are the statements set forth in the seventh and eighth paragraphs under
the caption “Plan of Distribution” in the Prospectus (the “Agent Information”).

 

(c)                                  Procedure.  Any party that proposes to
assert the right to be indemnified under this Section 11 will, promptly after
receipt of notice of commencement of any action against such party in respect of
which a claim is to be made against an indemnifying party or parties under this
Section 11, notify each such indemnifying party of the commencement of such
action, enclosing a copy of all papers served, but the omission so to notify
such indemnifying party will not relieve the indemnifying party from (i) any
liability that it might have to any indemnified party otherwise than under this
Section 11 and (ii) any liability that it may have to any indemnified party
under the foregoing provision of this Section 11 unless, and only to the extent
that, such omission results in the forfeiture of substantive rights or defenses
by the indemnifying party.  If any such action is brought against any
indemnified party and it notifies the indemnifying party of its commencement,
the indemnifying party will be entitled to participate in and, to the extent
that it elects by delivering written notice to the indemnified party promptly
after receiving notice of the commencement of the action from the indemnified
party, jointly with any other indemnifying party similarly notified, to assume
the defense of the action, with counsel reasonably satisfactory to the
indemnified party, and after notice from the indemnifying party to the
indemnified party of its election to assume the defense, the indemnifying party
will not be liable to the indemnified party for any legal or other expenses
except as provided below and except for the reasonable costs of investigation
subsequently incurred by the indemnified party in connection with the defense. 
The indemnified party will have the right to employ its own counsel in any such
action, but the fees, expenses and other charges of such counsel will be at the
expense of such indemnified party unless (1) the

 

30

--------------------------------------------------------------------------------


 

employment of counsel by the indemnified party has been authorized in writing by
the indemnifying party, (2) the indemnified party has reasonably concluded
(based on advice of counsel) that there may be legal defenses available to it or
other indemnified parties that are different from or in addition to those
available to the indemnifying party, (3) a conflict or potential conflict exists
(based on advice of counsel to the indemnified party) between the indemnified
party and the indemnifying party (in which case the indemnifying party will not
have the right to direct the defense of such action on behalf of the indemnified
party) or (4) the indemnifying party has not in fact employed counsel to assume
the defense of such action or counsel reasonably satisfactory to the indemnified
party, in each case, within a reasonable time after receiving notice of the
commencement of the action; in each of which cases the reasonable fees,
disbursements and other charges of counsel will be at the expense of the
indemnifying party or parties.  It is understood that the indemnifying party or
parties shall not, in connection with any proceeding or related proceedings in
the same jurisdiction, be liable for the reasonable fees, disbursements and
other charges of more than one separate firm (plus local counsel) admitted to
practice in such jurisdiction at any one time for all such indemnified party or
parties.  All such fees, disbursements and other charges will be reimbursed by
the indemnifying party promptly after the indemnifying party receives a written
invoice relating to fees, disbursements and other charges in reasonable detail. 
An indemnifying party will not, in any event, be liable for any settlement of
any action or claim effected without its written consent.  No indemnifying party
shall, without the prior written consent of each indemnified party, settle or
compromise or consent to the entry of any judgment in any pending or threatened
claim, action or proceeding relating to the matters contemplated by this
Section 11 (whether or not any indemnified party is a party thereto), unless
such settlement, compromise or consent (1) includes an unconditional release of
each indemnified party, in form and substance reasonably satisfactory to such
indemnified party, from all liability arising out of such litigation,
investigation, proceeding or claim and (2) does not include a statement as to or
an admission of fault, culpability or a failure to act by or on behalf of any
indemnified party.

 

(d)                                 Settlement Without Consent if Failure to
Reimburse.  If an indemnified party shall have requested an indemnifying party
to reimburse the indemnified party for reasonable fees and expenses of counsel
for which it is entitled to reimbursement under this Section 11, such
indemnifying party agrees that it shall be liable for any settlement of the
nature contemplated by Section 11(a)(ii) effected without its written consent if
(1) such settlement is entered into more than 45 days after receipt by such
indemnifying party of the aforesaid request, (2) such indemnifying party shall
have received notice of the terms of such settlement at least 30 days prior to
such settlement being entered into and (3) such indemnifying party shall not
have reimbursed such indemnified party in accordance with such request prior to
the date of such settlement.

 

(e)                                  Contribution.  In order to provide for just
and equitable contribution in circumstances in which the indemnification
provided for in the foregoing paragraphs of this Section 11 is applicable in
accordance with its terms but for any reason is held to be unavailable from the
Company or the Agent, the Company and the Agent will contribute to the total
losses, claims, liabilities, expenses and damages (including any investigative,
legal and other expenses reasonably incurred in connection with, and any amount
paid in settlement of, any action, suit or proceeding or any claim asserted, but
after deducting any contribution received by the Company from persons other than
the Agent, such as persons who control the Company within the

 

31

--------------------------------------------------------------------------------


 

meaning of the Securities Act, officers of the Company who signed the
Registration Statement and directors of the Company, who also may be liable for
contribution) to which the Company and the Agent may be subject in such
proportion as shall be appropriate to reflect the relative benefits received by
the Company on the one hand and the Agent on the other hand.  The relative
benefits received by the Company on the one hand and the Agent on the other hand
shall be deemed to be in the same proportion as the total net proceeds from the
sale of the Placement Shares (net of commissions to the Agent but before
deducting expenses) received by the Company bear to the total compensation
received by the Agent (before deducting expenses) from the sale of Placement
Shares on behalf of the Company.  If, but only if, the allocation provided by
the foregoing sentence is not permitted by applicable law, the allocation of
contribution shall be made in such proportion as is appropriate to reflect not
only the relative benefits referred to in the foregoing sentence but also the
relative fault of the Company, on the one hand, and the Agent, on the other
hand, with respect to the statements or omission that resulted in such loss,
claim, liability, expense or damage, or action in respect thereof, as well as
any other relevant equitable considerations with respect to such offering.  Such
relative fault shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact relates to information supplied by the Company
or the Agent, the intent of the parties and their relative knowledge, access to
information and opportunity to correct or prevent such statement or omission. 
The Company and the Agent agree that it would not be just and equitable if
contributions pursuant to this Section 11(e) were to be determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to herein.  The amount paid or payable by
an indemnified party as a result of the loss, claim, liability, expense, or
damage, or action in respect thereof, referred to above in this
Section 11(e) shall be deemed to include, for the purpose of this Section 11(e),
any legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any such action or claim to the
extent consistent with Section 11(c) hereof.  Notwithstanding the foregoing
provisions of this Section 11(e), the Agent shall not be required to contribute
any amount in excess of the commissions received by it under this Agreement and
no person found guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) will be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation.  For purposes of
this Section 11(e), any person who controls a party to this Agreement within the
meaning of the Securities Act, and any officers, directors, partners, employees
or agents of the Agent, will have the same rights to contribution as that party,
and each director of the Company and each officer of the Company who signed the
Registration Statement will have the same rights to contribution as the Company,
subject in each case to the provisions hereof.  Any party entitled to
contribution, promptly after receipt of notice of commencement of any action
against such party in respect of which a claim for contribution may be made
under this Section 11(e), will notify any such party or parties from whom
contribution may be sought, but the omission to so notify will not relieve that
party or parties from whom contribution may be sought from any other obligation
it or they may have under this Section 11(e) except to the extent that the
failure to so notify such other party materially prejudiced the substantive
rights or defenses of the party from whom contribution is sought.  Except for a
settlement entered into pursuant to the last sentence of Section 11(c) hereof,
no party will be liable for contribution with respect to any action or claim
settled without its written consent if such consent is required pursuant to
Section 11(c) hereof.

 

32

--------------------------------------------------------------------------------


 

12.                               Representations and Agreements to Survive
Delivery.  The indemnity and contribution agreements contained in Section 11 of
this Agreement and all representations and warranties of the Company or the
Agent herein or in certificates delivered pursuant hereto shall survive, as of
their respective dates, regardless of (i) any investigation made by or on behalf
of the Agent, any controlling persons, or the Company (or any of their
respective officers, directors or controlling persons), (ii) delivery and
acceptance of the Placement Shares and payment therefor or (iii) any termination
of this Agreement.

 

13.                               Termination.

 

(a)                                 The Agent may terminate this Agreement, by
notice to the Company, as hereinafter specified at any time (1) if there has
been, since the time of execution of this Agreement or since the date as of
which information is given in the Prospectus, any change, or any development or
event involving a prospective change, in the condition, financial or otherwise,
or in the business, properties, earnings, results of operations or prospects of
the Company and its Subsidiaries considered as one enterprise, whether or not
arising in the ordinary course of business, which individually or in the
aggregate, in the sole judgment of the Agent is material and adverse and makes
it impractical or inadvisable to market the Placement Shares or to enforce
contracts for the sale of the Placement Shares, (2) if there has occurred any
material adverse change in the financial markets in the United States or the
international financial markets, any outbreak of hostilities or escalation
thereof or other calamity or crisis or any change or development involving a
prospective change in national or international political, financial or economic
conditions, in each case the effect of which is such as to make it, in the
judgment of the Agent, impracticable or inadvisable to market the Placement
Shares or to enforce contracts for the sale of the Placement Shares, (3) if
trading in the Common Stock has been suspended or limited by the Commission or
the Exchange, or if trading generally on the Exchange has been suspended or
limited, or minimum prices for trading have been fixed on the Exchange, (4) if
any suspension of trading of any securities of the Company on any exchange or in
the over-the-counter market shall have occurred and be continuing, (5) if a
major disruption of securities settlements or clearance services in the United
States shall have occurred and be continuing, or (6) if a banking moratorium has
been declared by either U.S. Federal or New York authorities.  Any such
termination shall be without liability of any party to any other party except
that the provisions of Section 8 (Payment of Expenses), Section 11
(Indemnification and Contribution), Section 12 (Representations and Agreements
to Survive Delivery), Section 18 (Governing Law and Time; Waiver of Jury Trial)
and Section 19 (Consent to Jurisdiction) hereof shall remain in full force and
effect notwithstanding such termination.  If the Agent elects to terminate this
Agreement as provided in this Section 13(a), the Agent shall provide the
required notice as specified in Section 14 (Notices).

 

(b)                                 The Company shall have the right, by giving
ten (10) days’ notice as hereinafter specified to terminate this Agreement in
its sole discretion at any time after the date of this Agreement.  Any such
termination shall be without liability of any party to any other party except
that the provisions of Section 8, Section 11, Section 12, Section 18 and
Section 19 hereof shall remain in full force and effect notwithstanding such
termination.

 

(c)                                  The Agent shall have the right, by giving
ten (10) days’ notice as hereinafter specified to terminate this Agreement in
its sole discretion at any time after the date of this Agreement.  Any such
termination shall be without liability of any party to any other

 

33

--------------------------------------------------------------------------------


 

party except that the provisions of Section 8, Section 11, Section 12,
Section 18 and Section 19 hereof shall remain in full force and effect
notwithstanding such termination.

 

(d)                                 This Agreement shall remain in full force
and effect unless terminated pursuant to Sections 13(a), (b), or (c) above or
otherwise by mutual agreement of the parties; provided, however, that any such
termination by mutual agreement shall in all cases be deemed to provide that
Section 8, Section 11, Section 12, Section 18 and Section 19 shall remain in
full force and effect.

 

(e)                                  Any termination of this Agreement shall be
effective on the date specified in such notice of termination; provided,
however, that such termination shall not be effective until the close of
business on the date of receipt of such notice by the Agent or the Company, as
the case may be.  If such termination shall occur prior to the Settlement Date
for any sale of Placement Shares, such Placement Shares shall settle in
accordance with the provisions of this Agreement.

 

14.                               Notices.  All notices or other communications
required or permitted to be given by any party to any other party pursuant to
the terms of this Agreement shall be in writing, unless otherwise specified, and
if sent to the Agent, shall be delivered to:

 

Cantor Fitzgerald & Co.

499 Park Avenue

New York, NY 10022

Attention:       Capital Markets/Jeffrey Lumby

Facsimile:       (212) 307-3730

 

and:

 

Cantor Fitzgerald & Co.

499 Park Avenue

New York, NY 10022

Attention:       General Counsel

Facsimile:       (212) 829-4708

 

with a copy to:

 

Cooley LLP

1114 Avenue of the Americas

New York, NY 10036

Attention:       Daniel I. Goldberg, Esq.

Facsimile:       (212) 479-6275

 

and if to the Company, shall be delivered to:

 

Vitae Pharmaceuticals, Inc.

502 West Office Center Drive

Fort Washington, PA 19034

Attention:       General Counsel

 

34

--------------------------------------------------------------------------------


 

Chief Financial Officer

Facsimile:       (215) 461-2006

 

with a copy to:

 

Gunderson Dettmer Stough Villeneuve Franklin & Hachigian, LLP

One Marina Park Drive, Suite 900

Boston, MA 02210

Attention:       Jay K. Hachigian, Esq.

Keith J. Scherer, Esq.

Facsimile:       (617) 648-9199

 

Each party to this Agreement may change such address for notices by sending to
the parties to this Agreement written notice of a new address for such purpose. 
Each such notice or other communication shall be deemed given (i) when delivered
personally or by verifiable facsimile transmission (with an original to follow)
on or before 4:30 p.m., New York City time, on a Business Day or, if such day is
not a Business Day, on the next succeeding Business Day, (ii) on the next
Business Day after timely delivery to a nationally-recognized overnight courier
and (iii) on the Business Day actually received if deposited in the U.S. mail
(certified or registered mail, return receipt requested, postage prepaid).  For
purposes of this Agreement, “Business Day” shall mean any day on which the
Exchange and commercial banks in the City of New York are open for business.

 

An electronic communication (“Electronic Notice”) shall be deemed written notice
for purposes of this Section 14 if sent to the electronic mail address specified
by the receiving party under separate cover.  Electronic Notice shall be deemed
received at the time the party sending Electronic Notice receives verification
of receipt by the receiving party.  Any party receiving Electronic Notice may
request and shall be entitled to receive the notice on paper, in a nonelectronic
form (“Nonelectronic Notice”) which shall be sent to the requesting party within
ten (10) days of receipt of the written request for Nonelectronic Notice.

 

15.                               Successors and Assigns.  This Agreement shall
inure to the benefit of and be binding upon the Company and the Agent and their
respective successors and the affiliates, controlling persons, officers and
directors referred to in Section 12 hereof.  References to any of the parties
contained in this Agreement shall be deemed to include the successors and
permitted assigns of such party.  Nothing in this Agreement, express or implied,
is intended to confer upon any party other than the parties hereto or their
respective successors and permitted assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.  Neither party may assign its rights or obligations under
this Agreement without the prior written consent of the other party; provided,
however, that the Agent may assign its rights and obligations hereunder to an
affiliate thereof without obtaining the Company’s consent, so long as such
affiliate is a registered broker dealer and Agent provides prior notice of such
assignment to the Company.

 

16.                               Adjustments for Stock Splits.  The parties
acknowledge and agree that all share-related numbers contained in this Agreement
shall be adjusted to take into account any stock split, stock dividend or
similar event effected with respect to the Placement Shares.

 

35

--------------------------------------------------------------------------------


 

17.                               Entire Agreement; Amendment; Severability;
Waiver.  This Agreement (including all schedules and exhibits attached hereto
and Placement Notices issued pursuant hereto) constitutes the entire agreement
and supersedes all other prior and contemporaneous agreements and undertakings,
both written and oral, among the parties hereto with regard to the subject
matter hereof.  Neither this Agreement nor any term hereof may be amended except
pursuant to a written instrument executed by the Company and the Agent.  In the
event that any one or more of the provisions contained herein, or the
application thereof in any circumstance, is held invalid, illegal or
unenforceable as written by a court of competent jurisdiction, then such
provision shall be given full force and effect to the fullest possible extent
that it is valid, legal and enforceable, and the remainder of the terms and
provisions herein shall be construed as if such invalid, illegal or
unenforceable term or provision was not contained herein, but only to the extent
that giving effect to such provision and the remainder of the terms and
provisions hereof shall be in accordance with the intent of the parties as
reflected in this Agreement. No implied waiver by a party shall arise in the
absence of a waiver in writing signed by such party. No failure or delay in
exercising any right, power, or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any right, power, or privilege
hereunder.

 

18.                               GOVERNING LAW AND TIME; WAIVER OF JURY TRIAL. 
THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS.
SPECIFIED TIMES OF DAY REFER TO NEW YORK CITY TIME.  EACH PARTY HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

19.                               CONSENT TO JURISDICTION. EACH PARTY HEREBY
IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL
COURTS SITTING IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN, FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH ANY TRANSACTION
CONTEMPLATED HEREBY, AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN
ANY SUIT, ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO
THE JURISDICTION OF ANY SUCH COURT, THAT SUCH SUIT, ACTION OR PROCEEDING IS
BROUGHT IN AN INCONVENIENT FORUM OR THAT THE VENUE OF SUCH SUIT, ACTION OR
PROCEEDING IS IMPROPER.  EACH PARTY HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE
OF PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR
PROCEEDING BY MAILING A COPY THEREOF (CERTIFIED OR REGISTERED MAIL, RETURN
RECEIPT REQUESTED) TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES TO IT
UNDER THIS AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND
SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF.  NOTHING CONTAINED HEREIN
SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER
PERMITTED BY LAW.

 

36

--------------------------------------------------------------------------------


 

20.                               Counterparts.  This Agreement may be executed
in two or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument.  Delivery of an
executed Agreement by one party to the other may be made by facsimile or
electronic transmission.

 

21.                               Construction.  The section and
exhibit headings herein are for convenience only and shall not affect the
construction hereof. References herein to any law, statute, ordinance, code,
regulation, rule or other requirement of any Governmental Authority shall be
deemed to refer to such law, statute, ordinance, code, regulation, rule or other
requirement of any Governmental Authority as amended, reenacted, supplemented or
superseded in whole or in part and in effect from time to time and also to all
rules and regulations promulgated thereunder.

 

22.                               Permitted Free Writing Prospectuses.  The
Company represents, warrants and agrees that, unless it obtains the prior
written consent of the Agent, which consent shall not be unreasonably withheld,
conditioned or delayed and the Agent represents, warrants and agrees that,
unless it obtains the prior written consent of the Company, which consent shall
not be unreasonably withheld, conditioned or delayed it has not made and will
not make any offer relating to the Placement Shares that would constitute an
Issuer Free Writing Prospectus, or that would otherwise constitute a “free
writing prospectus,” as defined in Rule 405, required to be filed with the
Commission.  Any such free writing prospectus consented to by the Agent or by
the Company, as the case may be, is hereinafter referred to as a “Permitted Free
Writing Prospectus.”  The Company represents and warrants that it has treated
and agrees that it will treat each Permitted Free Writing Prospectus as an
“issuer free writing prospectus,” as defined in Rule 433, and has complied and
will comply with the requirements of Rule 433 applicable to any Permitted Free
Writing Prospectus, including timely filing with the Commission where required,
legending and record keeping.  For the purposes of clarity, the parties hereto
agree that all free writing prospectuses, if any, listed in Exhibit 22 hereto
are Permitted Free Writing Prospectuses.

 

23.                               Absence of Fiduciary Relationship.  The
Company acknowledges and agrees that:

 

(a)                                 the Agent is acting solely as agent in
connection with the public offering of the Placement Shares and in connection
with each transaction contemplated by this Agreement and the process leading to
such transactions, and no fiduciary or advisory relationship between the Company
or any of its respective affiliates, stockholders (or other equity holders),
creditors or employees or any other party, on the one hand, and the Agent, on
the other hand, has been or will be created in respect of any of the
transactions contemplated by this Agreement, irrespective of whether or not the
Agent has advised or is advising the Company on other matters, and the Agent has
no obligation to the Company with respect to the transactions contemplated by
this Agreement except the obligations expressly set forth in this Agreement;

 

(b)                                 it is capable of evaluating and
understanding, and understands and accepts, the terms, risks and conditions of
the transactions contemplated by this Agreement;

 

(c)                                  neither the Agent nor its affiliates have
provided any legal, accounting, regulatory or tax advice with respect to the
transactions contemplated by this Agreement and it has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate;

 

37

--------------------------------------------------------------------------------


 

(d)                                 it is aware that the Agent and its
affiliates are engaged in a broad range of transactions which may involve
interests that differ from those of the Company and the Agent and its affiliates
have no obligation to disclose such interests and transactions to the Company by
virtue of any fiduciary, advisory or agency relationship or otherwise; and

 

(e)                                  it waives, to the fullest extent permitted
by law, any claims it may have against the Agent or its affiliates for breach of
fiduciary duty or alleged breach of fiduciary duty in connection with the sale
of Placement Shares under this Agreement and agrees that the Agent and its
affiliates shall not have any liability (whether direct or indirect, in
contract, tort or otherwise) to it in respect of such a fiduciary duty claim or
to any person asserting a fiduciary duty claim on its behalf or in right of it
or the Company, employees or creditors of the Company.

 

24.                               Definitions.  As used in this Agreement, the
following terms have the respective meanings set forth below:

 

“Applicable Time” means (i) each Representation Date and (ii) the time of each
sale of any Placement Shares pursuant to this Agreement.

 

“Issuer Free Writing Prospectus” means any “issuer free writing prospectus,” as
defined in Rule 433, relating to the Placement Shares that (1) is required to be
filed with the Commission by the Company, (2) is a “road show” that is a
“written communication” within the meaning of Rule 433(d)(8)(i) whether or not
required to be filed with the Commission, or (3) is exempt from filing pursuant
to Rule 433(d)(5)(i) because it contains a description of the Placement Shares
or of the offering that does not reflect the final terms, in each case in the
form filed or required to be filed with the Commission or, if not required to be
filed, in the form retained in the Company’s records pursuant to
Rule 433(g) under the Securities Act Regulations.

 

“Rule 164,” “Rule 172,” “Rule 405,” “Rule 415,” “Rule 424,” “Rule 424(b),”
“Rule 430B,” and “Rule 433” refer to such rules under the Securities Act
Regulations.

 

All references in this Agreement to financial statements and schedules and other
information that is “contained,” “included” or “stated” in the Registration
Statement or the Prospectus (and all other references of like import) shall be
deemed to mean and include all such financial statements and schedules and other
information that is incorporated by reference in the Registration Statement or
the Prospectus, as the case may be.

 

All references in this Agreement to the Registration Statement, the Prospectus
or any amendment or supplement to any of the foregoing shall be deemed to
include the copy filed with the Commission pursuant to EDGAR; all references in
this Agreement to any Issuer Free Writing Prospectus (other than any Issuer Free
Writing Prospectuses that, pursuant to Rule 433, are not required to be filed
with the Commission) shall be deemed to include the copy thereof filed with the
Commission pursuant to EDGAR; and all references in this Agreement to
“supplements” to the Prospectus shall include, without limitation, any
supplements, “wrappers” or similar materials prepared in connection with any
offering, sale or private placement of any Placement Shares by the Agent outside
of the United States.

 

[Signature Page Follows]

 

38

--------------------------------------------------------------------------------


 

If the foregoing correctly sets forth the understanding between the Company and
the Agent, please so indicate in the space provided below for that purpose,
whereupon this letter shall constitute a binding agreement between the Company
and the Agent.

 

 

Very truly yours,

 

 

 

VITAE PHARMACEUTICALS, INC.

 

 

 

 

 

 

 

By:

/s/ Richard Morris

 

 

Name:

Richard Morris

 

 

Title:

Chief Financial Officer

 

 

 

ACCEPTED as of the date first-above written:

 

 

 

 

 

CANTOR FITZGERALD & CO.

 

 

 

 

 

 

 

By:

/s/ Jeffrey Lumby

 

 

Name:

Jeffrey Lumby

 

 

Title:

Senior Managing Director

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

--------------------------------------------------------------------------------

 

Form of Placement Notice

 

--------------------------------------------------------------------------------

 

From:

Vitae Pharmaceuticals, Inc.

 

 

To:

Cantor Fitzgerald & Co.

 

Attention: [·]

 

 

Subject:

Placement Notice

 

 

Date:

[·], 201[·]

 

Ladies and Gentlemen:

 

Pursuant to the terms and subject to the conditions contained in the Sales
Agreement between Vitae Pharmaceuticals, Inc., a Delaware corporation (the
“Company”), and Cantor Fitzgerald & Co. (“Agent”), dated June 30, 2016, the
Company hereby requests that the Agent sell up to [·] of the Company’s common
stock, par value $0.0001 per share, at a minimum market price of $[·] per share,
during the time period beginning [month, day, time] and ending [month, day,
time].

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

--------------------------------------------------------------------------------

 

Compensation

 

--------------------------------------------------------------------------------

 

The Company shall pay to the Agent in cash, upon each sale of Placement Shares
pursuant to this Agreement, an amount up to 3.0% of the aggregate gross proceeds
from each sale of Placement Shares.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

--------------------------------------------------------------------------------

 

Notice Parties

 

--------------------------------------------------------------------------------

 

The Company

 

Jeffrey Hatfield (jhatfield@vitaerx.com)

 

Richard Morris (rmorris@vitaerx.com)

 

With copies to:

 

Jay Hachigian (hach@gunder.com)

 

Keith Scherer (kscherer@gunder.com)

 

The Agent

 

Jeff Lumby (jlumby@cantor.com)

 

Josh Feldman (jfeldman@cantor.com)

 

Sameer Vasudev (svasudev@cantor.com)

 

With copies to:

 

CFControlledEquityOffering@cantor.com

 

--------------------------------------------------------------------------------


 

SCHEDULE 4

 

--------------------------------------------------------------------------------

 

Subsidiaries

 

--------------------------------------------------------------------------------

 

None.

 

--------------------------------------------------------------------------------


 

Exhibit 22

 

Permitted Free Writing Prospectus

 

None.

 

--------------------------------------------------------------------------------